Case 20-11502-KBO Doc35 Filed 06/11/20 Page1of53

 

 

THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE
DEBTORS’ PLAN. ACCEPTANCE OR REJECTION MAY NOT BE SOLICITED
UNTIL A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE
BANKRUPTCY COURT. THE INFORMATION IN THE PLAN IS SUBJECT TO
CHANGE. THE PLAN IS NOT AN OFFER TO SELL ANY SECURITIES AND IS NOT
SOLICITING AN OFFER TO BUY ANY SECURITIES.

 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

MAINES PAPER & FOOD SERVICE, INC., et al.,! | Case No. 20-11502 (KBO)

Debtors. (Joint Administration Requested)

 

 

DISCLOSURE STATEMENT WITH RESPECT TO DEBTORS’ JOINT PLAN
OF LIQUIDATION PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

PACHULSKI STANG ZIEHL & JONES LLP

Laura Davis Jones (Bar No. 2436)

David M. Bertenthal (CA Bar No. 167624)

Timothy P. Cairns (Bar No. 4228)

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, Delaware 19899-8705 (Courier 19801)

Telephone: 302-652-4100

Facsimile: 302-652-4400

email: ljones@pszjlaw.com
dbertenthal@pszjlaw.com
tcairns@pszjlaw.com

[Proposed] Counsel for Debtor and Debtor in Possession

Dated: June 11, 2020

 

' The Debtors, along with the last four (4) digits of each Debtor’s federal tax identification number are: Maines
Paper & Food Service, Inc. (7759); Maines Funding Corporation (2136); Maines Paper & Food Service - Chicago,
Inc. (9916); Maines Paper & Food Service - Dallas, Inc. (8533); Maines Paper & Food Service - Great Lakes, Inc.
(3029); Maines Paper & Food Service - Maryland, Inc. (2317); Maines Paper & Food Service - Mid-Atlantic, Inc.
(3028); Maines Paper & Food Service - New England, Inc. (3026); Maines Paper & Food Service - NY Metro, Inc.
(3024); Maines Paper & Food Service - Ohio, Inc. (3023); Maines Paper & Food Service - Tennessee, Inc. (5934);
Maines Paper & Food Service - Worcester, Inc. (1866); and Warehouse & Logistics, Inc. (5921). The Debtors’
business address is 10] Broome Corporate Parkway, Conklin, New York 13748.

DOCS_LA:329251.9 54433/001

 
Case 20-11502-KBO Doc35 Filed 06/11/20 Page 2 of 53

TABLE OF CONTENTS

Page

TL. INTRODUCTION ooo cceseeesseseecesteesseesesecsesecseecsesssessesecsssscsecscsussersvavsevecsavacervasaeacaees 1

A. Solicitation Packages ........cccecescecessessssesecstesesscseseesesecscessssssessescsssscssvaceevseusvscavsavevsenavateseaaes 3

B. Only Impaired Classes Vote oc. ccececessssssessssesescscccscscescscsessssvsescsescscsssevevsvscessacaeeaanscasenes 4

C. Voting Procedures... ccecececssscseeseseeseseeseeseseesesscacsscssescsscscsecsssssosscaesessvacseavsecacsecsavarsesteas 4

D. Plan Objection Deadline 0... ee eeeseseeseesenecsessesesseseessessscsecscsesscssvsesecseevscesvareecaesatsneaeaeees 5

FE. Confirmation Hearing 0.0... .ccccecccesccsessssscsesscsssecsssscsesscsscscvscsevsusevsvsceassecscsevstassseacsevacatensas 5

PF. Overview of the Plan occ eeeeesceccecessesesececseeecseesecsseressescessecsesscsevsvssvevsesavsesacuvaveceaeas 5

Il. BACKGROUND AND CHAPTER 11 CASES... cccccccccsccscssesceccsesscsessevsevseescsscereeneeses 7

A. Debtors’ History and Formation ........cccccccccscccscscescsscscescsssscsesevscssvsccececcacaeessaccacsevstvavaesaeas 8

B. Debtors’ Corporate and Capital Structures ......0.ccccccccccccesessssscsscsescecsecevsceevscecsesvsceesaees 9

1. Corporate Structure... eccscsecseseneeesseseeecsesesesecsesecsssssesacscsessssesesevsvessesessvavaceavacaeeevars 9

2.  Prepetition Capital Structure... ccc cccccccccscsccseesecseesessessecscesessssecssssevsevsceevscesessstssssecsesaeere 9

a.  Prepetition Indebtedness 20... cei ccceeseseesesensesenecaeeseeseseescsecessesscsesscsesevsessvsevansevserecareens 9

b. Term Credit Agreement .......c.ccccccceccscscsssssssscessesssccscscssevsvevsesscsssasssvscsevseavacuacsaeasaces 10

C. Darden Note... cceceesscssceesceescseesesenseseeseseesesassesesstcscsssscsssscssssssevacsevaceavaceaaceae 10

CG. M&T Note... cescseseesesessesesesesccsescsecacsssevsssssesessssesscsvscsusssscsesesavaviseaavacsevesvanens 11

€. Trade Debt wc secseesceceeeeeesessesceseseesesecsesaesecstsasssescseessscscsesscsenscsesssasasenereaes 11

3. Changes in the Board of Directors / Management ............c.ccccccccsesescesessececeeeeseevscescsescaes 11
C.  Prepetition Sale Process and Events Culminating in the Foreclosure

and Bankruptcy Cases... cccessescessesessesessesescesessesessssscsseecseseescsssscsscsevsvacavaceecseseaeataes 12

1. First Day and Cash Collateral Relief .......ccccceccccccsssccesssssscscesceesecevesccsesevsceesseecaees 14

TI. SUMMARY OF THE PLAN wou. eccccesessssessesessesesesscesssssssscscsevscsesacsscsscevaceessevavanvacavaeeees 15

A, Gemeral neces cseesesesscnseseseeseseeseesesessesessesssstescsessssscscsecsessvsssecacvsvaccavscuvseeavatescaavseateas 15

B. Classification and Treatment of Claims and Equity Interests...0.0..0..0ccccesessescceseeseeserees 15

1. Unclassified Claims .......cceceecccecesssscseesecseseescsesscscescsscsesscscssssvscsscessacvevaesecseavaceaceacavsees 15

2. Classification and Treatment of Claims and Equity Interests. ..0..0....cccccecsseeeseeseeseeeees 16

C. Means for Implementation of the Plan.....ccccccccccscccescsssscsessessscscsesssecscssssvevecesvevsenenavaeas 18

1. No Substantive Consolidation... cccceccceccsssessssceseessesescsccssscessscsscsevessessvsceaceevaceevateaes 18

2. Dissolution of Debtors oo... ecccecescessesseseessescsessecsesessscescesessvasceevasersvacsavsecsuesevatcateaeeas 19

3. Appointment of the Liquidating Trustee... cece cscssescssesesssceseseevsesvseeeescesees 19

4. The Liquidating Trust 00... ccccccccccsseseescsesessssscscsscecvsssessvscsesecsevsevacuevecsessesevasasaneesans 19

5. Rights and Powers of the Liquidating Trustee... ccecccccessescesveceeesceessceeeseescsevaess 20

6. Fees and Expenses of the Liquidating Trust ........0.c.cccccccccssscccsccsceseseescescseaseaecseeaeeas 20

7. Transfer of Beneficial Interests in the Liquidating Trust... cc cccccccccecceseesceseesessetens 21

8. Available Cash ui. .cciccececeseesessesesseseeseestsccscsevecsesssssssessvsessvsvssavessaevevsesevaenavausacsusstanvas 21

9, Lath ation. ee ee eeeeescsseseeseeseeseesecsseseessescescsscsessesssssecsevacvevacesevseveevseusevseesearessesaesavas 21

10. [Dissolution of the Committee.......0cccccccccccccscesccescsscesevseceevsecesecsscsseuseessesseeateasense 21

11. Full and Final Satisfaction ..0...cccccccccccsccscescescssensesevesesvsecsevsceeecsevsteseeseseeaecaevseess 22

12. Distribution Procedures ....c.cccccccccccecseessesssecstescesevssesesscvscscvecesessevacesesecareascatesevacaees 22

13. Liquidating Trust Assets ACCOUME .......cccccccccececccccscesvscssesscsscescasensvaceecscvevsecsacseeateas 23

14, Resolution of Disputed Claims .....0.. 0 ccccccccccccecessessvsescssvscceevscvsevscuevsueaesssssevsevasaees 23

15. Reserve Provisions for Disputed Claims ......0.cccceccccccccecsccsessscsssesseesserevsevnseessesseees 25

D. Unexpired Leases and Executory Contract .....cccccccccccccccescecssseseesceseeseeevsevseseseateseeseeaes 25

DOCS_LA:329251.9 54433/001 1
Case 20-11502-KBO Doc35 Filed 06/11/20 Page 3of53

E. Conditions to Confirmation of the Plan.......cccccccccccccsccsscescesscssesscssessececessersesssersssecasens 26
F. Conditions to Effectiveness ..........cccccesesscescceseeseeseeseesseessesecssesseesecseecesecsessecsecsecentesessnsanens 26
G. Effects of Confirmation... ccceceseceseesessesseseeseseeseesseseeseesesseeseeeecsecsseecsacsecsscstestessasesees 27
H. Preservation of Rights of Action... .ccccecccsseessessceseeseesseesecsecceeesecesessecsesesessessesenseeteres 31
T. No Discharge oe ccc eecceesecesscesseeseecensenseeeaeeacenscessessessecssssesecesesessesesecsessssessceesssensseseees 32
J. Retention of Jurisdiction 0... cecceseeseessessesseseeeseeseesscaessecseecsecsesesseseseecsesssesesscesesssesees 32
IV. VOTING REQUIREMENTS; ACCEPTANCE AND
CONFIRMATION OF THE PLAN occ ecccessescesseseeeseeseeseesecseesessasesscsecsessacsseeatensesesees 32
A. Parties in Interest Entitled to Vote 0... cccecccccecscessesecsscesecsecsscessensecseessessessesesssesssssesseeness 33
B. Classes Impaired Under the Plano... ccceccecessssesceseseeseseeseseesenecseesesecsecseseesesevseseassteasatens 33
C. Voting Procedures and Requirement...........cccccccccesscsssecseccssceesscsscessaserscessesssesssesseessssssens 33
D. Confirmation Standards ..........cceccescesssessessesseeseesseseeseceascsecseccssesscesscesessecasensessesscensenssnees 34
E. Best Interests Test 00.0... ceeeescesseesseceneesseceseeseeeaeceaeceseeessesseeseassseeeeaeesscessscsseesasessesseessees 35
F. Liquidation Analysis .........ccceccssecssccecesseseesesecsseseneeseesecseesessesseessessesecsesecsaesessecsscatsasseseess 35
G. Feasibility... cee eecccssscssseesseesseeesseeseeescecseessccsescsscesesessecssceseecseseessevsecsesesscsssecsseeseeseeas 36
H. Acceptance by Impaired Classes, ......ccccccccccccscssscsceseesscessessessssssesseesscesessessesasenscsssssseanaees 36
I. Compliance with the Applicable Provisions of the Bankruptcy Code .........ccceeeeeeeeees 38
V. ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN... 38
VI. RISK FACTORS 00 ceccenccsseeceseeeaeeesecesesseenseeseeessecssecaeesaecsssesaeesaesseeeasessseeseseneesnsaes 38
A. Risks Relating to Confirmation and Consummation of the Plan... ce eeceeeeeeeeeeeeeee 39
1. Parties in Interest May Object to Classification of Claims and Interests ..............06 39
2. The Debtors May Object to a Claim or Equity Interest 0.0.0.0... cccccceessccssceeeeseessoneees 39
3. The Debtors May Fail to Satisfy the Vote Requirement...........ccccccsessecesseeseseseseeees 39
4. Plan May Not Be Accepted, Confirmed or Consummated ...........0.cccccccscseesesssesesseeees 39
5. Non-Consensual Confirmation of the Plan May Be Necessary.......cccccccccecsessessseseeeees 40
B. Risks Relating to the Chapter 11 Process .......cccccccccccccccsecsssessecesesesceessccsssesssesevessenssesseess 4]
1. The Debtor’s Exclusivity Period May Terminate .........cccccccccccesscssesseescescesseesessseeens 41
2. Continuation of the Chapter 11 Cases May Harm the Debtors’ Estates.........ccecce 4]
3. The Chapter 11 Cases May Be Converted to Cases Under Chapter 7..........ccccccseeees 41
C. Risks Relating to Recoveries Under the Plan .......cccccccccccecsesssseseceesecessessecsscsssevsssvsreseens 4]
VII. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ........0..000.. 42
A. Federal Income Tax Consequences to Certain Creditors.......0cccceccccccessesecsssesersvssceeesveees 42
L. Inn Gemeral sn. ceecccceeecccseescesseeeceseeneeseescesecssesecsessaeesscsasssscsscssecsssssesseessesssessessessenscneees 42
2.  Non-United States Persons .......cccceceesseseesseseeseesseseesseesecsscesecsecesscscssessscscseessesstesssares 43
3. Tax Consequences in Relation to Liquidating Trust... .cccccecsecssesecssscsseenseesserseens 43
B. Information Reporting and Backup Withholding .0...00..c cc cccccccesceescessesscesscesseessesssevsees 46
VILL RECOMMENDATION (uu ce cccccecceseceneceeeeeesecsceeeaeesaceaseeseeseessaecssessssesseessessteestersees 46

DOCS_LA:329251.9 54433/001 ii
Case 20-11502-KBO Doc35 Filed 06/11/20 Page4of53

INTRODUCTION

Maines Paper and Food Service, Inc. and its debtor affiliates (the “Debtors” or “Maines”’)
have filed their proposed Debtors’ Joint Plan of Liquidation Pursuant to Chapter 11 of the
Bankruptcy Code, dated June 11, 2020 (as may be amended or modified, the “Plan’”’), with the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). A copy
of the Plan is attached hereto as Exhibit A. The Debtors hereby submit this Disclosure
Statement with respect to the Plan (as may be amended or modified, the “Disclosure Statement”),
pursuant to Section 1125 of the Bankruptcy Code in connection with the solicitation of
acceptances or rejections of the Plan from certain Holders of Claims against the Debtors.

[On , 2020, the Court entered the Order (I) Approving the Disclosure
Statement; (II) Scheduling a Plan Confirmation Hearing and Approving Deadlines Related
Thereto; (II) Approving Solicitation Packages and Procedures; (IV) Approving the Form of
Ballot; and (V) Granting Related Relief [Docket No. _], which granted approval of the
Disclosure Statement and approved of the forms of Plan ballots and notices, as well as set

2020, at =: ——_—s.m. (Eastern Time) as the time for the hearing to confirm the
Plan.] [SUBJECT TO COURT APPROVAL]

If confirmed and consummated, the Plan will facilitate the orderly wind down of the
Debtors’ remaining business, including formation of a liquidating trust to pursue any remaining
causes of action, liquidate remaining assets, and distribute all proceeds according to the Plan,
among other things before finally closing these cases. As discussed further herein, the Debtors
recently completed a prepetition foreclosure process, through which substantially all of the
Debtors’ assets were foreclosed upon by Lineage Bluebird Debtco, LLC (“Lineage”) pursuant to
the Strict Foreclosure Agreement (defined below). The Strict Foreclosure Agreement, among
other things, provides for the set-aside of $2 million for distribution to holders of general
unsecured claims upon consummation of a plan of liquidation and the approval of the plan
releases in favor of Lineage. This $2 million GUC Fund provided by Lineage will be the
primary source of recovery for general unsecured creditors (Class 6 under the Plan), and such
distributions would otherwise not be available under the Debtors’ circumstances, or in a Chapter
7 proceeding.

The Debtors seek Bankruptcy Court approval of the Plan. Before soliciting acceptances
of a proposed plan of reorganization, section 1125 of the Bankruptcy Code requires a plan
proponent to prepare a disclosure statement containing information ofa kind, and in sufficient
detail, to enable a hypothetical reasonable investor to make an informed judgment regarding
acceptance of a chapter 11 plan. This Disclosure Statement is being submitted in accordance
with such requirements. This Disclosure Statement includes, without limitation, information
about:

 

? Capitalized terms used herein that are not otherwise defined herein shall have the meanings ascribed to them in the
Plan.

DOCS_LA:329251.9 54433/001 ]
Case 20-11502-KBO Doc35 Filed 06/11/20 Page5of53

e the Debtors’ corporate history and corporate structure, business operations, and
prepetition capital structure and indebtedness (Article II);

e events leading to the Chapter 11 Cases, including the Debtors’ restructuring and
sale/transaction negotiations (Article IH);

© significant events in the Chapter 11 Cases (Article I);

e the classification and treatment of Claims and Interests under the Plan (Article IID;
including who is entitled to vote and how to vote on the Plan (Article IV);

e certain important effects of Confirmation of the Plan (Articles VI and VID;

e releases contemplated by the Plan (Article IID;

e the statutory requirements for confirming the Plan (Article IV);

e certain risk factors Holders of Claims should consider before voting to accept or reject
the Plan and information regarding alternatives to Confirmation of the Plan (Article V
and VI); and

e certain United States federal income tax consequences of the Plan (Article VII).

In light of the foregoing, the Debtors believe this Disclosure Statement contains
“adequate information” to enable a hypothetical reasonable investor to make an informed
judgment about the Plan and complies with all aspects of section 1125 of the Bankruptcy Code.
Pursuant to Section 1125(a)(1) of the Bankruptcy Code, “adequate information” is defined as
“information of a kind, and in sufficient detail, as far as is reasonably practicable in light of the
nature and the history of the debtor and the condition of the debtor’s books and records,
including a discussion of the potential material Federal tax consequences of the plan to the
debtor, and a hypothetical investor typical of the holders of claims or interests in the case, that
would enable such a hypothetical investor of the relevant class to make an informed judgment
about the plan.”

All creditors entitled to vote to accept the Plan should return their Ballots (as defined
herein), so as to be actually received by the Claims Agent no later than , 2020, at
4:00 p.m. prevailing Eastern Time. Assuming the requisite acceptances to the Plan are
obtained, the Debtors will seek the Bankruptcy Court’s approval of the Plan at the Confirmation
Hearing.

The Plan and all documents to be executed, delivered, assured, and/or performed in
connection with the consummation of the Plan, including the documents to be included in the
Plan Supplement, are subject to revision and modification from time to time prior to the
Effective Date (subject to the terms of the Plan).

NOTHING CONTAINED IN THIS DOCUMENT SHALL CONSTITUTE AN
OFFER, ACCEPTANCE, OR A LEGALLY BINDING OBLIGATION OF THE
DEBTORS OR ANY OTHER PARTY IN INTEREST, SINCE THIS DISCLOSURE
STATEMENT AND THE PLAN IT SUPPORTS REMAINS, INTER ALIA, SUBJECT TO
APPROVAL BY THE BANKRUPTCY COURT. THE INFORMATION CONTAINED
HEREIN IS PRELIMINARY AND DEVELOPMENTS MAY OCCUR THAT REQUIRE
MODIFICATIONS OR ADDITIONS TO, OR DELETIONS FROM, THIS DISCLOSURE
STATEMENT AND THE PLAN IT SUPPORTS. THIS DISCLOSURE STATEMENT
HAS BEEN APPROVED BY THE COURT.

DOCS_LA:329251.9 54433/001 2
Case 20-11502-KBO Doc35 Filed 06/11/20 Page 6of53

THIS DISCLOSURE STATEMENT AND THE PLAN IT SUPPORTS ARE THE
ONLY DOCUMENTS THAT CREDITORS AND OTHER PARTIES IN INTEREST SHOULD
CONSIDER IN CONNECTION WITH CONFIRMATION OF THE PLAN, INCLUDING,
WITHOUT LIMITATION, THE SOLICITATION OF VOTES WITH RESPECT TO THE
PLAN. NO STATEMENTS OR INFORMATION CONCERNING THE PLAN AND THE
TRANSACTIONS CONTEMPLATED THEREBY HAVE BEEN AUTHORIZED, OTHER
THAN THE STATEMENTS AND INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT AND THE INFORMATION ACCOMPANYING THIS DISCLOSURE
STATEMENT. ALL OTHER STATEMENTS REGARDING THE PLAN AND THE
TRANSACTIONS CONTEMPLATED THEREBY, WHETHER WRITTEN OR ORAL, ARE
UNAUTHORIZED.

APPROVAL OF THE DISCLOSURE STATEMENT BY THE BANKRUPTCY
COURT DOES NOT INDICATE THAT THE BANKRUPTCY COURT RECOMMENDS
EITHER ACCEPTANCE OR REJECTION OF THE PLAN, NOR DOES SUCH APPROVAL
CONSTITUTE A DETERMINATION BY THE BANKRUPTCY COURT OF THE FAIRNESS
OR MERITS OF THE PLAN OR OF THE ACCURACY OR COMPLETENESS OF THE
INFORMATION CONTAINED IN THE DISCLOSURE STATEMENT.

THE DISCLOSURE STATEMENT CONTAINS IMPORTANT INFORMATION
THAT MAY BEAR UPON YOUR DECISION TO ACCEPT OR REJECT THE PLAN. EACH
HOLDER OF A CLAIM OR EQUITY INTEREST SHOULD READ THIS DISCLOSURE
STATEMENT AND THE PLAN IN THEIR ENTIRETY. AFTER CAREFULLY
REVIEWING THESE DOCUMENTS, IF YOU ARE A CLAIM HOLDER ENTITLED TO
VOTE, PLEASE INDICATE YOUR VOTE WITH RESPECT TO THE PLAN ON THE
ENCLOSED BALLOT AND RETURN IT IN THE ENVELOPE PROVIDED.

A. Solicitation Packages

On , 2020, the Bankruptcy Court entered an order approving the Disclosure
Statement (the “Disclosure Statement Order”). Holders of Claims who are eligible to vote to
accept or reject the Plan will receive appropriate solicitation materials (collectively, the

“Solicitation Package’), including:

e the Disclosure Statement, as approved by the Bankruptcy Court (with all exhibits
thereto);

e the Plan (Exhibit A to the Disclosure Statement);

e the Disclosure Statement Order (without exhibits thereto);

e the Solicitation Procedures;

e the Combined Hearing Notice;

e an appropriate Ballot with voting instructions with respect thereto, together with a pre-
addressed return envelope;

e acover letter from the Debtors (1) describing the contents of the Solicitation Package,
and (2) urging the Holders of Claims in the Voting Classes to vote to accept the Plan; and

DOCS_LA:329251.9 54433/001 3
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 7 of53

e any supplemental documents the Debtors may file with the Bankruptcy Court prior to
solicitation or that the Bankruptcy Court orders to be made available.

B. Only Impaired Classes Vote

Pursuant to the provisions of the Bankruptcy Code, only Classes of Claims and Equity
Interests that are “impaired” under the Plan may vote to accept or reject the Plan. Generally, a
claim or interest is impaired under a plan if the holder’s legal, equitable, or contractual rights are
changed under such plan. In addition, if the holders of claims or interests in an impaired class do
not receive or retain any property under the Plan on account of such claims or interests, such
impaired class is deemed to have rejected the Plan and shall not be afforded an opportunity to
vote to accept or reject the Plan.

Under the Plan, Claims and Equity Interests in Classes 2, 3, 4, 6, 7 and 8 are Impaired.
However, Class 3 (Darden Note Secured Claims) and Class 4 (Term Loan Guarantee Claims) are
deemed to vote for the Plan, and Class 7 (Intercompany Claims) consents to the Plan. Holders of
Equity Interests in Class 8 will receive no distribution, and, accordingly, such Equity Interest
holders are deemed to reject the Plan. ACCORDINGLY, A BALLOT FOR ACCEPTANCE OR
REJECTION OF THE PLAN IS BEING PROVIDED ONLY TO HOLDERS OF CLAIMS IN
CLASS 2 (ABL SECURED CLAIMS) AND CLASS 6 (UNSECURED CLAIMS).

Cc. Voting Procedures

The deadline to vote on the Plan is , 2020, at 4:00 p.m., prevailing Eastern
Time (the “Voting Deadline’). All votes to accept or reject the Plan must be received by the
Debtors’ voting agent, Stretto (the “Voting Agent”) by the Voting Deadline.

Ballots must be actually received by the Voting Agent by the Voting Deadline at the
following address, whether sent by first class mail, personal delivery, or overnight courier:

Maines Ballot Processing Center
c/o

More detailed instructions regarding how to vote on the Plan are contained on the ballots
distributed to Holders of Claims that are entitled to vote to accept or reject the Plan. All votes to
accept or reject the Plan must be cast by using the appropriate ballot. All ballots must be
properly executed, completed, and delivered according to their applicable voting instructions by:
(a) first class mail, in the return envelope provided with each ballot; (b) overnight delivery; or (c)
personal delivery, so that the ballots are actually received by the Voting Agent no later than the
Voting Deadline at the return address set forth in the applicable ballot. Any ballot that 1s
properly executed by the Holder of a Claim entitled to vote that does not clearly indicate an
acceptance or rejection of the Plan or that indicates both an acceptance and a rejection of the
Plan will not be counted. Ballots received by facsimile or by electronic means will not be
counted.

DOCS_LA:329251.9 54433/001 4
Case 20-11502-KBO Doc35 Filed 06/11/20 Page 8 of 53

Each Holder of a Claim entitled to vote to accept or reject the Plan may cast only one
ballot for each Claim held by such Holder. By signing and returning a ballot, each Holder of a
Claim entitled to vote will certify to the Bankruptcy Court and the Debtors that no other ballots
with respect to such Claim has been cast or, if any other ballots have been cast with respect to
such Claim, such earlier ballots are superseded and revoked.

All ballots will be accompanied by return envelopes. It is important to follow the specific
instructions provided on each ballot, as failing to do so may result in the ballot not being
counted.

D. Plan Objection Deadline

 

The Bankruptcy Court has established , 2020, at 4:00 p.m., prevailing Eastern
Time, as the deadline to object to confirmation of the Plan (the “Plan Objection Deadline”). All
such objections must be filed with the Bankruptcy Court and served on the Debtors and certain
other parties in interest in accordance with the Disclosure Statement Order and Solicitation
Procedures so that they are actually received on or before the Plan Objection Deadline. The
Debtors believe that the Plan Objection Deadline, as established by the Bankruptcy Court,
affords the Bankruptcy Court, the Debtors, and other parties in interest reasonable time to
consider the objections to the Plan before a Confirmation Hearing.

E. Confirmation Hearing

The Bankruptcy Court has scheduled a hearing to consider confirmation of the Plan for
, 2020, at _—s: ___.m. (ET) in the Bankruptcy Court, located at 824 N.

Market Street, Floor, Courtroom __, Wilmington, DE 19801 (the “Confirmation
Hearing”). The Confirmation Hearing may be continued from time to time without further
notice other than an adjournment announced in open court or a notice of adjournment filed with
the Bankruptcy Court and served on the entities who have filed objections to the Plan, without
further notice to other parties in interest. The Bankruptcy Court, in its discretion and before a
Confirmation Hearing, may put in place additional procedures governing such hearing. The Plan
may be modified, if necessary, before, during, or as a result of the hearing to confirm the Plan
without further notice to parties in interest, subject to the terms of the Plan.

F. Overview of the Plan

THE FOLLOWING IS A BRIEF SUMMARY OF THE TREATMENT OF CLAIMS
AND EQUITY INTERESTS UNDER THE PLAN. CREDITORS AND OTHER PARTIES IN
INTEREST ARE URGED TO REVIEW THE MORE DETAILED DESCRIPTION OF THE
PLAN CONTAINED IN THIS DISCLOSURE STATEMENT AND THE PLAN ITSELF.

The Plan is a plan of liquidation which, among other things, provides for a Liquidating
Trustee to liquidate or otherwise dispose of the remaining assets of the Estates, to the extent such
assets were not previously monetized to Cash or otherwise transferred by the Debtors prior to the
Effective Date (including, without limitation, the prepetition transfer of certain assets of the

DOCS_LA:329251.9 54433/001 5
Case 20-11502-KBO Doc35 Filed 06/11/20 Page9of53

Debtors to the ABL Agent pursuant to the Strict Foreclosure Agreement), and to distribute all net
proceeds to creditors (including payment in full of all Allowed Other Secured Claims (subject to
the Debtors’ election of alternative treatments under the Plan and solely to extent of the value of
the collateral which secured such Claim), Administrative Claims, Priority Tax Claims, and
Priority Non-Tax Claims) generally in accordance with the priority scheme under the Bankruptcy
Code, subject to the terms of the Plan, the Strict Foreclosure Agreement, and the Cash Collateral
Orders; provided, however, under the Plan, the Debtor Release and the Third Party Release that
are in favor of the ABL Agent, the ABL Lenders, and their respective Related Persons, are solely
contingent on the ABL Agent releasing from escrow (such escrow to be funded by the ABL
Agent within one (1) business day of the Confirmation Date) to the Liquidating Trustee the
$2,000,000 GUC Fund, which fund will be used solely to make Pro Rata distributions to Holders
of Allowed Unsecured Claims in accordance with the Plan, the Strict Foreclosure Agreement,
and the Liquidation Trust Agreement. The GUC Fund provided by Lineage will be the primary
source of recovery for general unsecured creditors (Class 6 under the Plan), and such
distributions would otherwise not be available under the Debtors’ circumstances, or in a Chapter
7 proceeding.

Notwithstanding any of the foregoing, the Holder of the ABL Secured Claims shall retain
its Lien on the ABL Collateral until such collateral is disposed of or released in accordance with
the Strict Foreclosure Agreement, the Cash Collateral Orders, and the Plan. For the avoidance of
doubt, all Available Cash, which expressly excludes the GUC Fund, shall be used by the Debtors
to pay Allowed Administrative Claims and make distributions to the Debtors’ Creditors other
than the Holder of the ABL Secured Claims, in accordance with the Strict Foreclosure
Agreement, the Cash Collateral Orders, and the Plan.

Further, notwithstanding any of the foregoing, the Holder of the Darden Note Secured
Claims shall receive no distribution under the Plan on account of said Secured Claims. Any
Allowed unsecured deficiency claim of Darden relating to the Darden Note shall be classified
and treated as an Unsecured Claim in Class 8. The Holder of the Darden Note Secured Claims is
deemed to vote for the Plan pursuant to the applicable Intercreditor Agreement(s) and related
documents.

Notwithstanding any of the foregoing, the Holder of the Term Loan Guarantee Claims
shall receive no distribution under the Plan on account of its Claims; provided that nothing
herein or in the Plan is intended by the Debtors to, nor shall, affect, modify or release non-Debtor
Huron Real Estate Associates’ obligations owed to the Holder of the Term Loan Guarantee
Claims arising under the Term Loan Agreement. The Holder of the Term Loan Guarantee
Claims is deemed to vote for the Plan pursuant to the applicable Intercreditor Agreement(s) and
related documents.

Each Holder of an Allowed Unsecured Claim in Class 6 will receive a Pro Rata share of
the Liquidating Trust Interests in exchange for their Allowed Claims following the payment or
reserve for Administrative Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other
Secured Claims. Pursuant to the Plan, the $2 million GUC Fund will be released to the
Liquidating Trustee for administration in accordance with the Plan, the Liquidating Trust
Agreement, and the Confirmation Order. Notwithstanding the foregoing or any other provision

DOCS _LA:329251.9 4433/00! 6
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 10 of 53

of the Plan, no distributions from the GUC Fund shall be made to (i) Lineage on account of any
of its Allowed Claims against the Debtors or (11) on account of any unsecured deficiency Claims
of the Term Loan Agent, the Term Loan Lenders and/or Darden if and to the extent prohibited
under the applicable Intercreditor Agreements.

Lastly, the Holders of Intercompany Claims and the Holders of Equity Interests will not
receive any distributions or be allowed to retain any property under the Plan.

Set forth below is a table summarizing the classification of and estimated recoveries on
account of Allowed Claims and Equity Interests under the Plan. The actual distributions may
differ from those set forth in the table depending on the amount of Claims ultimately allowed in
each category or Class and the extent of Liquidating Trust Assets ultimately available for
distribution.

 

 

 
 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Administrative Claims

Priority Tax Claims

Class 1 Priority Non-Tax

Claims

Class 2 ABL Secured Claims [TBD] [TBD]
Class 3 Darden Note Secured [TBD] 0%
Claims

Class 4 Term Loan Guarantee [TBD] 0%
Claims

Class 5 Other Secured Claims $ 100%
Class 6 Unsecured Claims $ -$ _%- _%
Class 7 Intercompany Claims N/A 0%
Class 8 Equity Interests N/A 0%

 

U.
BACKGROUND AND CHAPTER 11 CASES

As more fully explained below, the Debtors (also referred to herein at times as the
“Company’’) recently completed a prepetition foreclosure process pursuant to which substantially
all of their assets were foreclosed upon by Lineage Bluebird Debtco, LLC pursuant to the
Foreclosure Agreement and subsequently transferred to certain Lineage affiliates, including
Lineage Foodservice Solution, LLC (“Solutions”), consistent with the terms of the Foreclosure
Agreement. The Foreclosure Agreement, among other things, provided for the set-aside of $2
million for distribution to holders of general unsecured claims upon consummation of a plan of
liquidation as well as the consent of Lineage to the Debtors’ use of cash collateral during the
Chapter 11 Cases in accordance with the terms of the Foreclosure Agreement and Cash
Collateral Order. The Foreclosure Agreement also contains several milestones that require,
among other things, confirmation of the Plan within 90 days of the Petition Date.

DOCS_LA:329251.9 54433/00] 7
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 11 of 53

A. Debtors’ History and Formation

The Company was founded in 1919 as Maines Candy Company by Floyd L. Maines, Sr.
(“Floyd Sr.”), and originally distributed nickel candy to local grocers. In the 1940s, under the
direction of Floyd Maines, Jr. (“Floyd Jr.”), the Company broadened its product base with
fountain supplies, toys and paper products. Floyd Jr’s, sons, David and William (the “Maines
Brothers”), expanded the Company into foodservice in the 1970s. Under the ownership and
guidance of the Maines Brothers, the Company grew into one of the top ten largest food
distributors in the United States and serviced approximately 6,100 restaurants with food and
related non-food products, including produce, frozen foods, proteins, canned goods, dry grocery
products, beverage items, cleaning materials and disposable items (“Foodservice Products”).
Prior to the Petition Date and foreclosure of the Debtors’ assets by Lineage, the Debtors were a
leading private independent full-line foodservice distributor whose annual revenues exceeded
$2.0 billion (which amount would be greater if the value of Darden Foodservice Products were
taken into consideration).

Through the end of 2019, the Debtors conducted business in over 30 states, and operated
out of 10 distribution centers and 3 retail stores across the Northeastern, Midwestern, and
Southern regions of the United States.

The Debtors’ primary business consisted of two business units. The foodservice supply
chain solutions unit provided centralized purchasing and distribution for multi-unit “quick
service restaurant” national chains (the “QSR Business”), including Burger King, Tim Hortons,
Wendy’s, Applebee, IHOP and Chilis. As part of this business, the Debtors managed every
element of the supply chain for their customers, from the purchasing of Foodservice Products to
their final delivery at each restaurant. Each of the QSR Business customers provided a list of
Foodservice Products that the Debtors were required to supply to these franchisees. The
Debtors’ procurement team would then source those Foodservice Products from a variety of
approved vendors. These Foodservice Products were delivered to the Company’s multi-temp
distribution centers, where they were stored at the appropriate temperature, before being loaded
and shipped to individual franchisees.

The Debtors’ foodservice logistics services business unit (the “Darden Business”’)
serviced restaurants owned by Darden Restaurants, Inc. (“Darden”). The Darden Business
provided logistics, including receiving, storage, and transportation services, for restaurants
owned by Darden. These restaurants include Olive Garden, Long Horn Steakhouse, Cheddar’s
Scratch Kitchen, and the Capital Grille, among others. The Darden Business was similar to the
QSR Business, except that Darden purchased the Foodservice Products, which were then
managed by the Company’s procurement team. The Debtors sold the Foodservice Products on a
consignment basis with Darden maintaining ownership of the products throughout this process.
The Debtors earned a fee for each case of product delivered.

Prior to the foreclosure of the Debtors’ assets, the Debtors employed approximately 870
people nationwide, the majority of whom were employed on a full-time basis.

DOCS_LA:329251.9 54433/001 8
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 12 of 53

B. Debtors’ Corporate and Capital Structures

1. Corporate Structure

An organizational chart showing the Debtors is attached hereto as Exhibit B. As set
forth on the organizational chart, Maines is the Company’s ultimate parent through its 100%
ownership in each of the other Debtor entities. All of the Company’s subsidiaries are wholly
owned by Maines directly or through wholly-owned subsidiaries.

2. Prepetition Capital Structure
a. Prepetition Indebtedness

As of the Petition Date, the Debtors’ prepetition capital structure consisted of the
following: (a) a revolving credit agreement between the Debtors and Lineage in an outstanding
principal amount of approximately $10.329 million, (b) a guaranty by the Debtors (except for
Maines Paper & Food Service - Maryland, Inc. (‘“MPFS - Maryland”)) of a $35.0 million term
loan secured by substantially all assets of non-Debtor Huron Real Estate Associates, LLC
(“Huron Real Estate”); (c) a $10.0 million secured promissory note owed by the Debtors to
Darden Direct Distribution, Inc.; and (d) a $1.7 million unsecured term note owed by MPFS -
Maryland to M&T Bank.

b. Revolving Credit Agreement

Before the Petition Date, the Debtors, as borrowers, entered into that certain Amended
and Restated Revolving Credit Agreement, dated as of August 10, 2017 (as amended, the
“Revolving Credit Agreement”) with Lineage (in such capacity, the “Revolving Agent”) as
successor in interest to PNC Bank, National Association, as agent for the lenders thereunder and
the financial institutions or other entities from time to time party thereto as lenders (collectively,
the “Revolving Lenders,” and together with the Revolving Agent, the “Revolving Secured
Parties”). The Revolving Credit Agreement provides for access to Revolving Advances, FILO
Advances, Letters of Credit, and Swing Loans (each as defined in the Revolving Credit
Agreement).

 

The Revolving Credit Agreement provides a first-priority, fully-perfected security
interest in and liens on all of the Debtors’ right, title, and interest in, to and under the
“Collateral” as defined in the Revolving Credit Agreement (the “Revolving Collateral”),
including Cash Collateral.

As of the Petition Date, the total principal outstanding under the Revolving Credit
Agreement is $10.329 million plus accrued and unpaid interest with respect thereto and any
additional fees, costs, expenses owing under or in connection therewith (the “Revolving
Obligations”). Prior to Lineage’s acquisition of the indebtedness under the Revolving Credit
Agreement on April 23, 2020, the prior principal amount outstanding under such credit
agreement was approximately $41.9 million. With the additional funding to the Debtors
provided by Lineage under the Foreclosure Agreement, the outstanding amount under the
Revolving Credit Agreement was in excess of $90 million.

DOCS_LA:329251.9 54433/001 9
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 13 of 53

Pursuant to the terms of that certain Strict Foreclosure, Deed in Lieu and Settlement
Agreement, dated as of May 17, 2020 (as amended, the “Foreclosure Agreement”), between the
Debtors, the Revolving Agent, Darden Direct Distribution, Inc., and certain related parties, the
Revolving Agent, among other things, accepted certain of the Revolving Collateral in partial
satisfaction of the Revolving Obligations, allowed the Debtors to retain certain assets including
cash, and consented to the Debtors’ use of such Cash Collateral on the terms set forth therein.

b. Term Credit Agreement

Before the Petition Date, non-Debtor affiliate, Huron Real Estate, as borrower, entered
into that certain Term Loan and Security Agreement, dated as of January 15, 2019 (the “Term
Credit Agreement”) with PNC Bank, National Association, as agent (in such capacity, the “Term
Agent”) for the lenders thereunder and the financial institutions or other entities from time to
time party thereto as lenders (collectively, the “Term Lenders,” and together with the Term
Agent, the “Term Secured Parties”). The Debtors, aside from MPFS - Maryland, are guarantors
of the obligations under the Term Credit Agreement.

The Term Lenders assert that the Term Credit Agreement provides a first-priority
security interest in and lien on the “Collateral” as defined in the Term Credit Agreement (the
“Term Collateral”) and a second-priority security interest in and lien on all of Debtors’ right,
title, and interest in the Revolving Collateral. The Term Collateral belongs to non-Debtor Huron
Real Estate.

The Term Lenders assert that, as of the Petition Date, the total principal outstanding
under the Term Credit Agreement is $35.0 million plus accrued and unpaid interest with respect
thereto and any additional fees, costs, expenses owing under or in connection therewith (the

“Term Obligations”).

Pursuant to the terms of that certain Amended and Restated Intercreditor Agreement,
dated as of April 23, 2020, between the Revolving Agent, as senior agent, and the Term Agent,
as subordinated agent, the Term Agent agreed, among other things: (1) that its liens against the
Revolving Collateral are junior to the liens of the Revolving Agent and (2) not to raise any
objections to the Debtors’ use of Cash Collateral approved by the Revolving Agent so long as
any Revolving Obligations remain outstanding.

c. Darden Note

Before the Petition Date, the Debtors, other than Debtor MPFS -- Maryland, entered into
that certain Secured Promissory Note, dated as of July 15, 2019, in favor of Darden Direct
Distribution, Inc. (“Darden Direct” and together with the Revolving Secured Parties and the
Term Secured Parties, the ‘““Prepetition Secured Parties”) in the original aggregate principal
amount of $10 million (the “Darden Note” and together with the Revolving Credit Agreement
and the Term Credit Agreement, the “Prepetition Loan Documents”).

Darden Direct asserts that the Darden Note provides a third-priority security interest in
and lien on all of Debtors’ right, title, and interest in the Revolving Collateral and a second-
priority security interest in and lien on all of Debtors’ right, title, and interest in the Term
Collateral, except for the property located at 1701 North Street, Endicott, NY 13760 (the

DOCS_LA:329251.9 54433/00I 10
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 14 of 53

“Darden Collateral” and together with the Revolving Collateral and the Term Collateral, the
“Prepetition Collateral’).

Darden Direct asserts that, as of the Petition Date, the total principal outstanding under
the Darden Note is $10 million, plus accrued and unpaid interest with respect thereto, and any
additional fees, costs, expenses owing under or in connection therewith (the “Darden
Obligations” and together with the Revolving Obligations and the Term Obligations, the
“Prepetition Secured Obligations”).

Pursuant to the terms of that certain Subordination Agreement, dated as of July 15, 2019,
between PNC Bank National Association, as Term Agent and predecessor Revolving Agent, in
such capacities as senior agent, and Darden Direct, as subordinated lender, Darden Direct agreed.
Among other things: (1) that its liens against the Prepetition Collateral are junior to the liens of
the Revolving Agent and the Term Agent and (2) not to raise any objections to the Debtors’ use
of Cash Collateral approved by the Revolving Agent and the Term Agent so long as any
Revolving Obligations or Term Obligations remain outstanding.

d. M&T Note

MPFES - Maryland is the borrower under that certain Credit Agreement, dated as of April
29, 2016 with M&T Bank (the “M&T Credit Agreement”). Maines is the guarantor of MPFS -
Maryland’s obligations under the M&T Credit Agreement. The total principal outstanding under
the M&T Credit Agreement is approximately $1.7 million as of the Petition Date.

e. Trade Debt

In addition to the funded debt, the Debtors previously incurred trade debt in the ordinary
course of business. The Debtors believe they owe in excess of $100 million in trade debt as of
the Petition Date.

f. Equity

As set forth on Exhibit B, Maines owns 100% of all equity interests in the remaining
Debtor entities. All of Maines’ membership interest are held by the Maines Brothers.

3. Changes in the Board of Directors / Management

John C. DiDonato was appointed as the CRO of Maines in December 2019. In January
2020, James D. Decker was appointed as independent director of Maines. On May 16, 2020, and
as part of the authorization and approval of the Strict Foreclosure Agreement, Mr. Decker was
appointed as independent director of each of the remaining non-Maines Debtors, Chris Mellon
was appointed as a director of certain Debtors, and the Maines Brothers were removed from the
board of directors of the Debtors other than Maines. On June 5, 2020 the Maines Brothers
resigned from the board of directors of Debtor Maines. On June 9, 2020, Chris Mellon resigned
from the board of all applicable Debtors.

DOCS_LA:329251.9 54433/001] 11
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 15 of 53

Cc, Prepetition Sale Process and Events Culminating in the Foreclosure and
Bankruptcy Cases

Even prior to the COVID-19 pandemic, the Debtors faced several years of significant
operating pressures resulting from industry-wide truck driver and warehouse labor shortages.
During 2018, the foodservice distribution industry specifically, and the distribution & logistics
industries more generally, experienced a significant labor shortage, primarily due to the robust
labor market. For the Company, these labor shortages caused delivery-related challenges and
amplified expenses due to a greater reliance on independent contractors and increases in
overtime and shrink cost. The Debtors took steps to identify and implement a number of cost-
rationalization initiatives together with scheduled customer resignations in order to manage their
costs and address these challenges. However, the cumulative effect of these operational
challenges was severe: The Debtors experienced a $29.9 million pre-tax loss in 2018 and a
$25.9 million pre-tax loss in 2019.

During the summer of 2018, the Maines Brothers decided they wanted to divest of the
Company. In July 2018, the Company engaged Ernst & Young Capital Advisors LLC (“EY
M&A”) to market the Company’s assets to prospective purchasers. Due to the nature and size of
the Debtors’ business, the primary targets were large strategic purchasers, i.e., other large
foodservice distributors, and a selection of financial purchasers, including private equity firms.
As part of the sale process, EY M&A contacted more than 50 parties, including strategic and
financial buyers. Although there was substantial interest from certain strategic buyers, no
written offers were ultimately received during this process.

During the 2018 initial marketing process, the Company identified that liquidity would
become a concern during summer 2019. Accordingly, the Company retained the Restructuring
and Advisory practice of Ernst & Young, LLP (“EY”) to assist in liquidity management and
instructed the Debt Capital Markets practice of EY to undertake efforts to raise additional
capital. As a result of these efforts, the Company was able to secure the Huron Real Estate Term
Loan and the Darden Note, in addition to $3.0 million in liquidity from two of its then-largest
QSR Business customers. Additionally, the Company was able to secure price increases from
several of its then-largest QSR Business customers, as well as from Darden. The price increases
and liquidity management improved the financial performance of the Company, and EY M&A
re-engaged the marketing process during the summer of 2019. Based on the more favorable
outlook, EY M&A obtained bids both for the entire Company and for the various segments. At
various times and in various configurations, the Company had secured bids for the Debtors’
various business units as well as for the Company’s corporate headquarters in Conklin, New

York (“Corporate Park’).

By February 2020, the Company had signed letters of intent with one buyer to purchase
the QSR Business (except for Corporate Park) and a separate buyer to purchase the Corporate
Park and the Darden Business.

By March 2020, the turnaround effort had been completed and the Company was at the
precipice of closing a sale transaction for substantially all of its assets with the buyers of its
business units. Unfortunately, less than a month and a half prior to the anticipated closing date
of the sales, COVID-19 upended the foodservice distribution business. Following the imposition

DOCS_LA:32925 1.9 54433/001 12
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 16 of 53

of various shelter in-place orders, the Company’s customer volumes declined by up to 87% in
certain business segments and inventory levels declined. As result of the COVID 19 pandemic,
The Company’s customers, principally restaurant franchisees, were required to close their
restaurant, provide take-out only services, or convert to all drive through service.

In the wake of the COVID-19 events, the buyer for the majority of the Debtors’
operations and/or assets withdrew from the process and the lender for the Company’s then-
existing Revolving Lenders’ asset-based loan facility (the “ABL Facility”) exercised dominion
over the Company’s cash, severely limited its access to liquidity that could have been used for
working capital purposes, and withdrew its support of a going concern transaction. In light of
the ongoing uncertainty over the business, several large customers also terminated their
distribution agreements with the Company.

On April 23, 2020, Lineage acquired the ABL and FILO credit facilities indebtedness in
the face amount of $41.9 million, and, on May 16, 2020, commenced a partial strict foreclosure
of the Company’s assets pursuant to the Foreclosure Agreement. Under the Foreclosure
Agreement, Lineage acquired substantially all of the Company’s assets, which included all of
the Debtors’ inventory and receivables, Corporate Park, and Worcester, MA real estate.? As part
of the foreclosure process, Lineage made offers of employment to 851 employees, representing
substantially all of the Debtors’ employees as of the foreclosure. The Foreclosure Agreement
also provided for the forgiveness of $80 million in senior secured debt that Lineage had acquired
under the Debtors’ prior ABL and FILO Facility, plus a contribution of $7.5 million in cash to
fund the Debtors’ post-foreclosure wind down activities during their chapter 11 cases. Lineage
also agreed pursuant to the Foreclosure Agreement to contribute $2 million in recoveries to
holders of allowed general unsecured claims pursuant to the Debtors’ proposed plan of
liquidation (subject to the requirements of the Strict Foreclosure Agreement), fund the payment
of up to $825,000 in PACA claims against the Debtors, and fund certain other items as
contemplated by the Strict Foreclosure Agreement. Lineage also agreed to fund the Debtors’
outstanding sale and use tax obligations and payroll tax obligations as of the effective date of the
Foreclosure Agreement.

In connection with the Foreclosure Agreement, Debtor Maines and Lineage executed that
certain Transition Services Agreement, dated as of May 17, 2020 (the “ISA”). Prepetition, the
Debtors provided Lineage with certain transitional services under the TSA in order to effectuate
the smooth transition of the business to Lineage, including the services of certain employees (the
“Business Employees”) on a full-time basis at Lineage’s facilities through May 30, 2020 (the
“Employee Services Term”). Lineage is responsible for reimbursing the Debtors for all costs
related to the continued employment of the Business Employees, including compensation of
employee benefits, workers’ compensation, unemployment insurance coverage, and applicable
payroll taxes related to the employment of the Business Employees during the Employee
Services Term.

 

 

> The assets of non-Debtor Huron Real Estate were not included in the Strict Foreclosure Agreement.

DOCS_LA:329251.9 54433/00] 13
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 17 of 53

D. Events During the Chapter 11 Cases

1. First Day and Cash Collateral Relief

In order to facilitate the Chapter 11 Cases, minimize disruption to the Debtors’ affairs,
and preserve the value of the Estates, the Debtors filed motions with the Bankruptcy Court on or
shortly after the Petition Date seeking certain relief, including, without limitation, (i) joint
administration of the Debtors’ related Chapter 11 Cases; (11) the appointment of Stretto as the
claims and noticing agent in the Chapter 11 Cases; (iii) authority to file a consolidated list of
creditors in lieu of submitting a separate mailing matrix for each Debtor and redact certain
personally identifiable information for the Debtors’ individual creditors and interest holders, and
for related relief; (iv) authority to maintain the Debtors’ bank accounts, use existing business
forms and checks, and continue to use the Debtors’ current cash management system; (v)
authority to pay in the Debtors’ discretion certain prepetition sales, use and related taxes in the
ordinary course of business; and (vi) authority to pay, up to a $750,000 cap, all claims arising, or
of the type, under the Perishable Agricultural Commodities Act of 1930, to those vendors who
supplied the Debtors with fresh fruits and vegetables prior to the foreclosure pursuant to the
Strict Foreclosure Agreement.

The relief sought is typical in a chapter 11 case of this size and complexity and for a
debtor in the Debtors’ industry. [On June _, 2020, the Court entered orders granting the
requested relief noted above. [SUBJECT TO COURT APPROVAL]] Copies of all relevant
pleadings are on file with the Bankruptcy Court and can be obtained free of charge by accessing
the noticing/claims agent’s website at https://cases.stretto.com/Maines.

 

The Debtors also filed a motion seeking entry of interim and final orders authorizing the
Debtors’ use of cash collateral (the “Cash Collateral’), granting limited adequate protection to
the Revolving Agent, waiving the Debtors’ right to surcharge the Revolving Collateral pursuant
to section 506(c) of the Bankruptcy Code, and vacating or modifying the automatic stay imposed
by section 362 of the Bankruptcy Code to the extent necessary to implement the terms and
provisions of orders. Pursuant to the Strict Foreclosure Agreement, the Revolving Agent agreed
that the Debtors would retain and use certain Cash Collateral in order to fund the Chapter 11
Cases and satisfy certain creditor claims, subject to Court approval. As of the Petition Date, the
Debtors had an urgent and immediate need for the use of the Cash Collateral in order to maintain
their assets, satisfy their administrative obligations, and maximize the value of the Estates
through a confirmed Plan. [The Court entered an order granting the requested relief on an
interim basis on June _, 2020. A hearing on final approval 1s currently scheduled for

, 2020.] [SUBJECT TO COURT APPROVAL]

 

2. [Debtors’ Retention of Professionals and Personnel

The Debtors also filed applications to employ certain professionals, including Pachulski
Stang Ziehl & Jones LLP as their bankruptcy counsel in the Chapter 11 Cases, and to retain
Huron Consulting Group to provide a CRO and certain additional Huron personnel to assist the
CRO.] [SUBJECT TO COURT APPROVAL]

DOCS_LA:329251.9 54433/001 14
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 18 of 53

Il.
SUMMARY OF THE PLAN

A, General

The Plan is a plan of liquidation that contemplates the sale or other disposition of the
Debtors’ remaining assets (including the prosecution of certain Causes of Action) and the
distribution of the net proceeds thereof and the remaining net proceeds realized from the earlier
sale or other disposition of substantially all of the Debtors’ assets, to the Debtors’ creditors. As a
result of the Debtors’ asset disposition efforts, the Debtors presently have approximately
$ in cash available (including a $2 million GUC Fund to be funded by Lineage on the
Effective Date and solely for the benefit of general unsecured creditors) for payment of expenses
related to liquidation and distribution under the Plan.

B. Classification and Treatment of Claims and Equity Interests

The categories of Claims and Interests listed below classify Claims and Interests for all
purposes, including voting, Confirmation, and distribution pursuant hereto and pursuant to
sections 1122 and 1123(a)(1) of the Bankruptcy Code.

1. Unclassified Claims

Certain types of Claims are not placed into voting Classes; instead they are unclassified.
They are not considered Impaired and they do not vote on the Plan because they are
automatically entitled to the specific treatment provided for them in the Bankruptcy Code. As
such, the Debtors have not placed the following Claims in a Class:

Administrative Claims. Except to the extent that a Holder of an Allowed Administrative
Claim agrees to a less favorable treatment, each Holder of an Allowed Administrative Claim,
other than a Professional Fee Claim, will receive from Available Cash, without interest, Cash
equal to the Allowed amount of such Claim: (a) on or as soon as practicable after the later of
(i) the Effective Date, or (ii) the date upon which the Bankruptcy Court enters a Final Order
determining or approving such Claim; (b) in accordance with the terms and conditions of
agreements between the Holder of such Claim and the Debtors or the Liquidating Trustee, as the
case may be; (c) with respect to any Administrative Claims representing obligations incurred in
the ordinary course of the Debtors’ business, upon such regular and customary payment or
performance terms as may exist in the ordinary course of the Debtors’ business or as otherwise
provided in the Plan; or (d) with respect to statutory fees due pursuant to 28 U.S.C. § 1930(a)(6),
as and when due under applicable law. All fees due and payable under 28 U.S.C. § 1930 that
have not been paid shall be paid on or before the Effective Date.

Professional Fee Claims. Professionals requesting compensation or reimbursement of

expenses pursuant to Sections 327, 328, 330, 331, 503(b), or 1103 of the Bankruptcy Code or
required to file fee applications by order of the Bankruptcy Court for services rendered prior to

DOCS_LA:329251,9 54433/001 15
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 19 of 53

the Effective Date must file and serve pursuant to the notice provisions of the Interim Fee Order,
an application for final allowance of compensation and reimbursement of expenses no later than
sixty (60) days after the Effective Date. All such applications for final allowance of
compensation and reimbursement of expenses will be subject to the authorization and approval
of the Bankruptcy Court. For avoidance of doubt, the Liquidating Trustee is not authorized
under the Plan to object to applications for final allowance of compensation and reimbursement
of expenses.

Upon approval of the fee applications by the Bankruptcy Court, the Liquidating Trustee
shall pay Professionals all of their respective accrued and Allowed fees and reimbursement of
expenses arising prior to the Effective Date, plus reasonable fees for services rendered, and
actual and necessary costs incurred, in connection with the filing, service and prosecution of any
applications for allowance of Professional Fees pending on the Effective Date or filed and/or
served after the Effective Date, plus post-Effective Date fees approved by the Liquidating
Trustee.

Priority Tax Claims. Except to the extent that a Holder of an Allowed Priority Tax
Claim agrees to a less favorable treatment, in exchange for full and final satisfaction, settlement,
release and discharge of each Allowed Priority Tax Claim, the Liquidating Trust shall pay each
holder of an Allowed Priority Tax Claim, from Available Cash, the full unpaid amount of such
Allowed Priority Tax Claim on the earliest of the following dates: (i) on or as soon as
practicable after the Effective Date, (ii) on or as soon as practicable after the date such Allowed
Priority Tax Claim becomes an Allowed Claim, and (iii) the date such Allowed Priority Tax
Claim is payable under applicable non-bankruptcy law.

2. Classification and Treatment of Claims and Equity Interests.
The Plan classifies and treats other Claims and Equity Interests as follows:

Class 1 Claims - Priority Non-Tax Claims. Class 1 consists of Priority Non-Tax Claims.
Class 1 is not an Impaired Class, and Holders of Priority Non-Tax Claims are not entitled to vote
on the Plan.

The Liquidating Trustee shall pay, from Available Cash, the Allowed amount of each
Priority Non-Tax Claim to each Entity holding a Priority Non-Tax Claim as soon as practicable
following the later of: (a) the Effective Date and (b) the date such Priority Non-Tax Claim
becomes an Allowed Claim (or as otherwise permitted by law). The Liquidating Trustee shall
pay each Entity holding a Priority Non-Tax Claim in Cash in full in respect of such Allowed
Claim without interest from the Petition Date; provided, however, that such Entity may be treated
on such less favorable terms as may be agreed to in writing by such Entity.

Class 2 Claims - ABL Secured Claims. Class 2 consists of the ABL Secured Claims.
Class 2 is an Impaired Class, and the Holder of the ABL Secured Claims is entitled to vote on the
Plan.

DOCS_LA:329251.9 54433/001 16
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 20 of 53

The Holder of the ABL Secured Claims shall retain its Lien on the ABL Collateral until
such collateral is disposed of or released in accordance with the Strict Foreclosure Agreement,
the Cash Collateral Orders, and the Plan. For the avoidance of doubt, all Available Cash, which
expressly excludes the GUC Fund, shall be used by the Debtors to pay Allowed Administrative
Claims and make distributions to the Debtors’ Creditors other than the Holder of the ABL
Secured Claims, in accordance with the Strict Foreclosure Agreement, the Cash Collateral
Orders, and the Plan.

Class 3 Claims — Darden Note Secured Claims. Class 3 consists of the Darden Note
Secured Claims. Class 3 is an Impaired Class. However, the Holder of the Class 3 Claim is
deemed to vote for the Plan pursuant to the applicable Intercreditor Agreement(s) and related
documents.

The Holder of the Darden Note Secured Claims will receive no distribution under the
Plan on account of its Class 3 Clam. Any Allowed unsecured deficiency claim of Darden
relating to the Darden Note will be classified and treated as an Unsecured Claim in Class 8.

Class 4 Claims — Term Loan Guarantee Claims. Class 4 consists of the Term Loan
Guarantee Claims, which are any Claims against any of the Debtors other than MPFS —
Maryland on the basis of any guarantees.and/or similar agreements by the Debtors to satisfy the
obligations of Huron Real Estate Associates arising from or based upon the Term Loan
Agreement. Class 4 is an Impaired Class. However, the Holder of the Class 4 Claims is deemed
to vote for the Plan pursuant to the applicable Intercreditor Agreement(s) and related documents.

The Holder of the Term Loan Guarantee Claims will receive no distribution under the
Plan on account of its Class 4 Claims; provided that nothing herein or in the Plan is intended by
the Debtors to, nor shall, affect, modify or release non-Debtor Huron Real Estate Associates’
obligations owed to the Holder of the Term Loan Guarantee Claims arising under the Term Loan
Agreement.

Class 5 Claims — Other Secured Claims. Class 5 consists of Other Secured Claims. For
purposes of distributions under the Plan, each Holder of an Other Secured Claim in Class 5 is
considered to be in its own separate subclass within Class 5 (7.e., Class 5A, Class SB, efc.), and
each such subclass is deemed to be a separate Class for purposes of the Plan.

 

Except to the extent previously paid in full, to the extent any Other Secured Claims exist,
at the option of the Debtors or the Liquidating Trustee, as applicable, one of the following
treatments shall be provided: (1) the Holder of such Claim shall retain its Lien on its collateral
until such collateral is sold, and the proceeds of such sale, less costs and expenses of disposing of
such collateral, shall be paid to such Holder in full satisfaction and release of such Allowed
Other Secured Claim; (11) on or as soon as practicable after the later of (a) the Effective Date, or
(b) the date upon which the Bankruptcy Court enters a Final Order determining or allowing such
Claim, or as otherwise agreed between the Holder of such Claim and the Debtors or the
Liquidating Trustee, as applicable, the Holder of such Other Secured Claim will receive a Cash
payment equal to the amount of its Allowed Other Secured Claim in full satisfaction and release
of such Other Secured Claim; or (iii) the collateral securing the Creditor’s Other Secured Claim

DOCS_LA:329251.9 54433/001 17
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 21 of 53

shall be abandoned to such Creditor, in full satisfaction, release, and discharge of such Other
Secured Claim.

Class 6 Claims — Unsecured Claims. Class 6 consists of Unsecured Claims, which are
any Claims against the Debtors or Estates that are not ABL Secured Claims, Darden Note
Secured Claims, Term Loan Guarantee Claims, Administrative Claims, Priority Tax Claims,
Priority Non-Tax Claims, or Intercompany Claims. Class 6 is an Impaired Class, and Holders of
Class 6 Claims are entitled to vote to accept or reject the Plan; provided, however, the Term
Loan Agent, the Term Loan Lenders and Darden, on account of their respective Class 6 Claims,
are deemed to vote for the Plan pursuant to the applicable Intercreditor Agreement(s) and related
documents.

 

Each Holder of an Allowed Unsecured Claim in Class 6 will receive a Pro Rata share of
the Liquidating Trust Interests in exchange for their Allowed Claims following the payment or
reserve for Administrative Claims, Priority Tax Claims, Priority Non-Tax Claims, and Other
Secured Claims. Pursuant to Section V.H. of the Plan, the $2,000,000 GUC Fund will be
released to the Liquidating Trustee for administration in accordance with the Plan, the
Liquidating Trust Agreement, and the Confirmation Order. Unsecured Claims are subject to all
statutory, equitable, and contractual subordination claims, rights, and grounds available to the
Debtors, the Estates, and pursuant to the Plan, the Liquidating Trustee, which subordination
claims, rights, and grounds (including, without limitation, any such claims, rights, and grounds
set forth in the Intercreditor Agreements) are fully enforceable prior to, on, and after the
Effective Date.

Notwithstanding the foregoing or any other provision of the Plan, no distributions from
the GUC Fund shall be made to (1) Lineage on account of any of its Allowed Claims against the
Debtors or (ii) on account of any unsecured deficiency Claims of the Term Loan Agent, the
Term Loan Lenders and/or Darden if and to the extent prohibited under the applicable
Intercreditor Agreements.

Class 7 — Intercompany Claims. Class 7 consists of Intercompany Claims. Class 7 is an
Impaired Class. However, the Holders of the Class 7 Claims consent to the foregoing Plan
treatment, vote for the Plan, and waive any objection to the Confirmation of the Plan. The
Holders of Intercompany Claims will receive no distribution under the Plan on account of their
respective Class 7 Claims

 

Class 8 — Equity Interests. Holders of Equity Interests will receive no distribution under
the Plan and therefore are deemed to have rejected the Plan. Accordingly, Holders of Equity
Interests are not entitled to vote. Upon the Effective Date, the Equity Interests will be deemed
cancelled and will cease to exist.

 

Cc. Means for Implementation of the Plan

. No Substantive Consolidation

The Plan is being proposed as a joint plan of reorganization of the Debtors for

DOCS_LA:329251].9 54433/001 18
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 22 of 53

administrative purposes only and constitutes a separate chapter 11 plan for each Debtor. The
Plan is not premised upon the substantive consolidation of the Debtors with respect to the
Classes of Claims or Equity Interests set forth in the Plan; provided that the Debtors shall
consolidate Allowed Claims into one Estate for purposes of voting on and distributions under the
Plan.

2. Dissolution of Debtors

From and after the Effective Date, the Debtors shall be dissolved, without any further
action required on the part of the Debtors or the Debtor’s officers, directors, interestholders,
and/or any other parties; provided, however, the Liquidating Trustee in his or her discretion shall
be authorized to take any and all actions necessary or desirable in relation to dissolution of the
Debtors. On the Effective Date, the employment, retention, appointment and authority of all
officers, directors, employees and professionals of the Debtors shall be deemed to terminate.

3. Appointment of the Liquidating Trustee

The Debtors will appoint the Liquidating Trustee prior to the filing of the Plan
Supplement and the identity of the Liquidating Trustee will be disclosed in the Plan Supplement.
From and after the Effective Date, professionals may be retained by the Liquidating Trustee
without further need for documentation or Bankruptcy Court approval. All fees and expenses
incurred by the professionals retained by the Liquidating Trustee following the Effective Date
shall be paid by the Liquidating Trust from the Liquidating Trust Assets (after payment in full of
all Allowed Administrative Claims) in accordance with the Liquidating Trust Agreement.

4. The Liquidating Trust

On the Effective Date, the Liquidating Trust shall be established pursuant to the
Liquidating Trust Agreement for the purpose of, inter alia, (a) administering the Liquidating
Trust Assets, (b) prosecuting and/or resolving all Disputed Claims, (c) investigating and pursuing
any Causes of Action the Debtors hold or may hold against any Entity, and (d) making all
Distributions to the Beneficiaries provided for under the Plan. The Liquidating Trust is intended
to qualify as a liquidating trust pursuant to Treas. Reg. § 301.7701-4(d), with no objective to
continue or engage in the conduct of the trade or business, except to the extent reasonably
necessary to, and consistent with, the liquidating purpose of the Liquidating Trust. Accordingly,
the Liquidating Trustee shall, in an orderly manner, liquidate and convert to Cash the Liquidating
Trust Assets, and make timely Distributions to the Beneficiaries, and not unduly prolong the
duration of the Liquidating Trust. Neither the Liquidating Trust nor the Liquidating Trustee
shall be or shall be deemed a successor-in-interest of the Debtors for any purpose other than as
specifically set forth herein or in the Liquidating Trust Agreement.

On the Effective Date, the Liquidating Trust Assets shall vest automatically in the
Liquidating Trust. The Plan shall be considered a motion pursuant to Sections 105, 363 and 365
of the Bankruptcy Code for such relief. The transfer of the Liquidating Trust Assets to the
Liquidating Trust shall be made for the benefit and on behalf of the Beneficiaries. The assets
comprising the Liquidating Trust Assets will be treated for tax purposes as being transferred by

DOCS_LA:329251.9 54433/001} 19
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 23 of 53

the Debtors to the Beneficiaries pursuant to the Plan in exchange for their Allowed Claims and
then by the Beneficiaries to the Liquidating Trust in exchange for the beneficial interests in the
Liquidating Trust. The Beneficiaries shall be treated as the grantors and owners of the
Liquidating Trust. Upon the transfer of the Liquidating Trust Assets, the Liquidating Trust shall
succeed to all of the Debtors’ rights, title and interest in the Liquidating Trust Assets, and the
Debtors will have no further interest in or with respect to the Liquidating Trust Assets.

Except to the extent definitive guidance from the IRS or a court of competent jurisdiction
(including the issuance of applicable Treasury Regulations or the receipt by the Liquidating
Trustee of a private letter ruling if the Liquidating Trustee so requests one) indicates that such
valuation is not necessary to maintain the treatment of the Liquidating Trust as a liquidating trust
for purposes of the Internal Revenue Code and applicable Treasury Regulations, as soon as
possible after the Effective Date, the Liquidating Trustee shall make a good-faith valuation of the
Liquidating Trust Assets. The valuation shall be used consistently by all parties (including,
without limitation, the Debtor, the Liquidating Trust, the Beneficiaries) for all federal income tax
purposes.

5. Rights and Powers of the Liquidating Trustee

The Liquidating Trustee shall be deemed the Estates’ representative in accordance with
Section 1123 of the Bankruptcy Code and shall have all the rights and powers set forth in the
Liquidating Trust Agreement, including, without limitation, the powers of a trustee under
Sections 704 and 1106 of the Bankruptcy Code and Rule 2004 of the Bankruptcy Rules to act on
behalf of the Liquidating Trust. Without limiting the foregoing, the Liquidating Trustee will
have the right to, among other things, (1) effect all actions and execute all agreements,
instruments and other documents necessary to implement the provisions of the Plan and the
Liquidating Trust Agreement; (2) liquidate the Liquidating Trust Assets; (3) investigate,
prosecute, settle, abandon or compromise any Causes of Action the Debtors hold or may hold
against any Entity; (4) make all Distributions in accordance with the Plan and the Liquidating
Trust Agreement; (5) administer and use the GUC Fund to make Distributions solely to Holders
of Allowed Unsecured Claims on account of said Allowed Claims; (6) establish and administer
any necessary reserves for Disputed Claims that may be required; (7) object to the Disputed
Claims and prosecute, settle, compromise, withdraw or resolve in any manner approved by the
Bankruptcy Court such objections; (8) assert or waive any attorney-client privilege on behalf of
the Debtors and Estates with regard to acts or events during time periods prior to the Petition
Date; and (9) employ and compensate professionals and other agents, including, without
limitation, existing Professionals employed by the Debtors or the Committee in accordance with
the Liquidating Trust Agreement or the Plan, provided, however, that any such compensation
shall be made only out of the Liquidating Trust Assets, to the extent not inconsistent with the
status of the Liquidating Trust as a liquidating trust within the meaning of Treas. Reg. §
301.7701-4(d) for federal income tax purposes.

6. Fees and Expenses of the Liquidating Trust

Subject to payment in full of all Allowed Administrative Claims, and except as otherwise
ordered by the Bankruptcy Court, expenses incurred by the Liquidating Trust on or after the

DOCS_LA:329251.9 54433/001 20
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 24 of 53

Effective Date shall be paid in accordance with the Liquidating Trust Agreement without further
order of the Bankruptcy Court.

7. Transfer of Beneficial Interests in the Liquidating Trust

Liquidating Trust Interests shall not be transferable except upon death of the interest
holder or by operation of law. The Liquidating Trust shall not have any obligation to recognize
any transfer of Claims or Equity Interests occurring after the Distribution Record Date.

8. Available Cash

Available Cash, which expressly excludes the GUC Fund, shall be used to fund
distributions to Creditors or other payments to be made pursuant to or otherwise consistent with
the Plan and the Confirmation Order. For the avoidance of doubt, the GUC Fund may only be
used to fund distributions to be made to Holders of Class 6 Claims on account of Allowed Class
6 Claims. Available Cash, and not any of the GUC Fund, will be used by the Liquidating
Trustee to pay for the expenses of the Liquidating Trust in accordance with the Liquidating Trust
Agreement.

On or as soon as practicable following the Effective Date, the Liquidating Trust Assets
Account shall be opened by the Liquidating Trustee and funded with all Available Cash, which
money shall constitute Liquidating Trust Assets. Thereafter, from time to time, upon receipt of
any Liquidation Proceeds or any Litigation Recovery, the Liquidating Trustee shall deposit such
funds into the Liquidating Trust Assets Account, and they shall become part of the Liquidating
Trust Assets for funding distributions to Creditors and paying the expenses of the Liquidating
Trust

9. Litigation

Except as otherwise provided in the Plan, all Litigation is retained, vested in the
Liquidating Trust, and preserved pursuant to Section 1123(b) of the Bankruptcy Code. From and
after the Effective Date, all Litigation will be prosecuted or settled by the Liquidating Trustee.
To the extent any Litigation is already pending on the Effective Date, the Liquidating Trustee, as
successor to the Debtors or the Committee (in any derivative capacity or as an intervening party),
will continue the prosecution of such Litigation and shall be substituted as plaintiff, defendant, or
in any other capacity for the Debtors or the Committee pursuant to the Plan and the Confirmation
Order on the Effective Date, without need for any further motion practice or notice in any case,
action, or matter.

10. [Dissolution of the Committee

On the Effective Date, the Committee will dissolve, and the members of the Committee
and the Committee’s Professionals will cease to have any role arising from or relating to the
Chapter 11 Cases, except in connection with final fee applications of Professionals for services
rendered prior to the Effective Date (including the right to object thereto). The Professionals
retained by the Committee and the members thereof will not be entitled to assert any fee claims

DOCS_LA:329251.9 54433/001 1
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 25 of 53

for any services rendered to the Committee or expenses incurred in the service of the Committee
after the Effective Date, except for reasonable fees for services rendered, and actual and
necessary costs incurred, in connection with any applications for allowance of Professional Fees
pending on the Effective Date or filed and served after the Effective Date pursuant to Section
2(C) of the Plan. Nothing in the Plan shall prohibit or limit the ability of the Debtors’ or
Committee’s Professionals to represent the Liquidating Trustee or to be compensated or
reimbursed per the Plan and the Liquidating Trust Agreement in connection with such
representation. |

11. Full and Final Satisfaction

Commencing upon the Effective Date, subject to the terms of the Plan and the
Liquidating Trust Agreement, the Liquidating Trustee shall be authorized and directed to
distribute the amounts required under the Plan to the Holders of Allowed Claims according to the
provisions of the Plan. Upon the Effective Date, all Debts of the Debtors shall be deemed fixed
and adjusted pursuant to the Plan, and the Liquidating Trust shall have no liability on account of
any Claims or Equity Interests except as set forth in the Plan and in the Liquidating Trust
Agreement. All payments and all distributions made by the Liquidating Trustee under the Plan
shall be in full and final satisfaction, settlement, and release of all Claims against the Liquidating
Trust; provided, however, that nothing contained in this Section V of the Plan, or in any other
provision of the Plan, shall be deemed to constitute or result in a discharge of the Debtor under
Bankruptcy Code Section 1141(d).

12. Distribution Procedures

The Liquidating Trustee shall make Distributions to Holders of Claims as provided in
Article III of the Plan. Subject to the terms of the Liquidating Trust Agreement, the Liquidating
Trustee may, in its sole discretion, make a full or partial Pro Rata Distribution to the Holders of
Unsecured Claims on the Initial Distribution Date or a Subsequent Distribution Date.

Any Distribution not made on the Initial Distribution Date or a Subsequent Distribution
Date because the Claim relating to such Distribution had not been Allowed on that Distribution
Date shall be held by the Liquidating Trust for Distribution on any Subsequent Distribution Date
after such Claim is Allowed. No interest shall accrue or be paid on the unpaid amount of any
Distribution.

Except as otherwise provided in a Final Order of the Bankruptcy Court, the transferees of
Claims that are transferred pursuant to Bankruptcy Rule 3001 on or prior to the Distribution
Record Date will be treated as the Holders of those Claims for all purposes, notwithstanding that
any period provided by Bankruptcy Rule 3001 for objecting to the transfer may not have expired
by the Distribution Record Date. The Liquidating Trustee shall have no obligation to recognize
any transfer of any Claim occurring after the Distribution Record Date. In making any
Distribution with respect to any Claim, the Liquidating Trustee shall be entitled instead to
recognize and deal with, for all purposes hereunder, only the Entity that is listed on the proof of
claim filed with respect thereto or on the Schedules as the Holder thereof as of the close of

DOCS _£LA:329251.9 54433/001 22
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 26 of 53

business on the Distribution Record Date and upon such other evidence or record of transfer or
assignment that is known to the Liquidating Trustee as of the Distribution Record Date.

Cash payments made pursuant to the Plan or Liquidating Trust Agreement shall be in
United States dollars by checks drawn on a domestic bank selected by the Liquidating Trustee or
by wire transfer from a domestic bank, at the option of the Liquidating Trustee.

Checks issued by the Liquidating Trustee on account of Allowed Claims shall be null and
void if not negotiated within 90 days after the date of issuance thereof. Requests for the
reissuance of any check that becomes null and void shall be made directly to the Liquidating
Trustee by the Holder of the Allowed Claim to which the check was originally issued. Any
Claim in respect of such voided check shall be made in writing on or before the later of six
months from the Effective Date or 90 days after the date of issuance thereof. After that date, all
Claims in respect of voided checks shall be discharged and forever barred and the proceeds of
those checks shall revest in and become the property of the Liquidating Trust as unclaimed
property in accordance with Section 347(b) of the Bankruptcy Code.

13. Liquidating Trust Assets Account

Unless otherwise provided in the Confirmation Order, the Liquidating Trust Assets
Account shall be invested by the Liquidating Trustee in a manner consistent with the objectives
of Section 345(a) of the Bankruptcy Code and in its reasonable and prudent exercise of
discretion. The Liquidating Trustee shall have no obligation or liability to Beneficiaries in
connection with such investments in the event of any unforeseeable insolvency of any financial
institution where such funds are held.

14. Resolution of Disputed Claims

No Distribution Pending Allowance. Notwithstanding any other provision of the Plan,
the Liquidating Trustee shall not distribute any Cash or other property on account of any
Disputed Claim unless and until such Claim becomes Allowed. Nothing contained herein,
however, shall be construed to prohibit or require payment or Distribution on account of any
undisputed portion of a Claim.

 

Resolution of Disputed Claims. Unless otherwise ordered by the Bankruptcy Court after
notice and a hearing, the Liquidating Trustee shall have the right to make, file, prosecute, settle,
withdraw, or resolve objections to Claims. The costs of pursuing the objections to Claims shall
be borne by the Liquidating Trust. From and after the Confirmation Date, all objections with
respect to Disputed Claims shall be litigated to a Final Order except to the extent, the Liquidating
Trustee elects to withdraw any such objection or the Liquidating Trustee and the Claimant elect
to compromise, settle, or otherwise resolve any such objection, in which event they may settle,
compromise, or otherwise resolve any Disputed Claim or Disputed Equity Interest without
approval of the Bankruptcy Court.

 

DOCS_LA:329251.9 54433/001 23
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 27 of 53

Objection Deadline. All objections to Claims shall be filed and served upon the Claimant
not later than the Claims Objection Deadline, as such may be extended by order of the
Bankruptcy Court.

Estimation of Claims. At any time, (a) prior to the Effective Date, the Debtors, and (b)
after the Effective Date, the Liquidating Trustee, may request that the Bankruptcy Court estimate
any contingent or unliquidated Claim to the extent permitted by Section 502(c) of the
Bankruptcy Code regardless of whether the Debtors or the Liquidating Trust have previously
objected to such Claim or whether the Bankruptcy Court has ruled on any such objection, and the
Bankruptcy Court shall have jurisdiction to estimate any Claim at any time during Litigation
concerning any objection to such Claim, including during the pendency of any appeal relating to
any such objection. If the Bankruptcy Court estimates any contingent or unliquidated Claim, that
estimated amount shall constitute either the Allowed amount of such Claim or a maximum
limitation on the Claim, as determined by the Bankruptcy Court. Ifthe estimated amount
constitutes a maximum limitation on the Claim, the Debtors or the Liquidating Trust, as
applicable, may elect to pursue supplemental proceedings to object to the ultimate allowance of
the Claim. All of the aforementioned Claims objection, estimation, and resolution procedures
are cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdraw, or resolved by any mechanism of the Bankruptcy Court.

Disallowance of Claims. Except as otherwise agreed or ordered by the Bankruptcy
Court, any and all proofs of claim filed after the Bar Date shall not be treated as an Allowed
Claim for purposes of Distribution without any further notice or action, and Holders of such
Claims may not receive any Distributions on account of such Claims, unless on or before the
Confirmation Date the Bankruptcy Court has entered an order deeming such Claim to be timely
filed; provided, however, that such Claims shall be deemed Allowed (unless Disputed) after the
payment in full of all Allowed Administrative Claims, Allowed Priority Tax Claims, Allowed
Secured Claims, Allowed Priority Non-Tax Claims, and all Allowed Unsecured Claims.

Any Claims held by Entities from which property is recoverable under Sections 542, 543,
550, or 553 of the Bankruptcy Code or Entities that are transferees of transfers avoidable under
Section 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, provided that
such Cause of Action is retained by the Liquidating Trust, shall be deemed disallowed pursuant
to Section 502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
Distributions on account of such Claims until such time as such Causes of Action the Debtors
hold or may hold against any Entity have been resolved or a Bankruptcy Court order with respect
thereto has been entered and all sums due, if any, to the Estate by that Entity have been turned
over or paid to the Debtors or Liquidating Trust.

Adjustment Without Objection. Any Claim that has been paid or satisfied, or any Claim
that has been amended or superseded, may be adjusted or expunged on the Claims Register at the
direction of the Debtors or the Liquidating Trustee, as applicable, without an objection filed and
without further notice to or action, order, or approval of the Bankruptcy Court.

DOCS_LA:329251.9 54433/001 94
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 28 of 53

15. Reserve Provisions for Disputed Claims

Establishment of Disputed Reserves. On or an Distribution Date, the Liquidating Trustee
shall reserve Cash required for distribution on Disputed Claims as if such Claims were Allowed
as filed with any Disputed Claims that are unliquidated or contingent being reserved in an
amount reasonably determined by the Liquidating Trustee (the “Disputed Claim Reserve”). On
each Distribution date after the Effective Date in which the Liquidating Trustee makes
Distributions to Holders of Allowed Claims, the Liquidating Trustee shall retain on account of
Disputed Claims an amount the Liquidating Trustee estimates is necessary to fund the Pro Rata
Share of such Distributions to Holders of Disputed Claims if such Claims were Allowed, with
any Disputed Claims that are unliquidated or contingent being reserved in an amount reasonably
determined by the Liquidating Trustee.

Maintenance of Disputed Claim Reserves. The Liquidating Trust shall hold property in
the Disputed Claim Reserve in trust for the benefit of the Holders of Disputed Claims that are
ultimately determined to be Allowed. Each Disputed Claim Reserve shall be closed and
extinguished by the Liquidating Trust when all Distributions and other dispositions of Cash of
other property required to be made hereunder will have been made in accordance with the terms
of the Plan. Upon closure of a Disputed Claim Reserve, all Cash or other property held in that
Disputed Claim Reserve shall revest in and become unrestricted property of the Liquidating
Trust. All funds or other property that vest or revest in the Liquidating Trust pursuant to this
paragraph shall be used to pay by the Liquidating Trust in accordance with the Plan and the
Liquidating Trust Agreement.

Limitations on Funding Disputed Claim Reserves. Except as expressly set forth in the
Plan, neither the Debtors nor the Liquidating Trustee shall have any duty to fund any Disputed
Claim Reserve except from the Liquidating Trust Assets.

D. Unexpired Leases and Executory Contracts

Except with respect to: (1) executory contracts or unexpired leases that were previously
assumed or rejected by order of the Bankruptcy Court, (ii) the Strict Foreclosure Agreement, any
prepetition agreements entered into by the Debtors in connection with the Strict Foreclosure
Agreement and the Prepetition Strict Foreclosure, and any agreements to be assigned to Lineage
pursuant to the Strict Foreclosure Agreement (all such agreements described in this subsection
(11) shall be deemed assumed as of the Effective Date), and (iii) executory contracts or unexpired
leases that are the subject of a pending motion to assume or reject, pursuant to Section 365 of the
Bankruptcy Code, on the Effective Date, each executory contract and unexpired lease entered
into by the Debtors prior to the Petition Date that has not previously expired or terminated
pursuant to its own terms shall be deemed rejected pursuant to Section 365 of the Bankruptcy
Code; provided, however, that nothing herein or in Section VI.A of the Plan shall cause the
rejection, breach, or termination of any contract of insurance benefiting the Debtors and the
Estates, the Debtors’ officers, directors and managers and/or the Liquidating Trust. Nothing
herein or in Article VI of the Plan shall be construed as an acknowledgement that a particular
contract or agreement is executory or is properly characterized as a lease. The Confirmation

DOCS_LA:329251.9 54433/001 25
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 29 of 53

Order shall constitute an order of the Bankruptcy Court approving such rejections pursuant to
Section 365 of the Bankruptcy Code, as of the Effective Date. The non-Debtor parties to any
rejected personal property leases shall be responsible for taking all steps necessary to retrieve the
personal property that is the subject of such executory contracts and leases, and neither the
Debtors nor the Liquidating Trust shall bear any liability for costs associated with such matters.

All proofs of claim with respect to Claims arising from the rejection of executory
contracts or unexpired leases pursuant to Confirmation of the Plan, if any, must be filed with the
Claims Agent within thirty (30) days after the earlier of the Effective Date or an order of the
Bankruptcy Court approving such rejection. Any Claim arising from the rejection of an
executory contract or unexpired lease pursuant to Confirmation of the Plan that is not filed
within such times will be subject to objection. All such Claims for which Proofs of Claim are
timely and properly filed and ultimately Allowed will be treated as Unsecured Claims subject to
the provisions of Article 3 of the Plan.

Notwithstanding anything to the contrary contained herein or in the Plan, Confirmation of
the Plan shall not discharge, impair or otherwise modify any obligations of the Insurance
Policies. To the extent one or more of the Insurance Policies provide potential coverage related
to one or more Causes of Action the Debtors hold or may hold against any Entity, the Debtors
shall, to the extent permissible under each Insurance Policy, assign all of their rights thereunder
with respect to such Causes of Action to the Liquidating Trust. All net proceeds (including, for
the avoidance of doubt, net of any deductibles or retentions) of Insurance Policies received by
the Liquidating Trust shall be treated as proceeds of such Causes of Action for all purposes under
the Plan. The Debtors shall take no action to or otherwise impair the Insurance Policies.

Nothing in the Plan shall diminish or impair the enforceability of the Insurance Policies and
related agreements that may cover Claims and Causes of Action against the Debtors or any other
Entity.

E. Conditions to Confirmation of the Plan

Confirmation of the Plan is conditioned upon the satisfaction of each of the following
conditions precedent, any one or more of which may be waived by the Debtors: (i) the
Bankruptcy Court shall have approved a disclosure statement to the Plan in form and substance
acceptable to the Debtors and (ii) the Debtors shall have determined that there will be sufficient
Cash on the Effective Date to pay (or with respect to Disputed Claims to reserve for as required
pursuant to the Plan) (i) Allowed Administrative Claims, Non-Tax Priority Claims, and Priority
Tax Claims in full (or in such lesser amount as may be agreed to by the Claimant) and (ii) the
Confirmation Order to be presented to the Bankruptcy Court at the Confirmation Hearing shall
be acceptable to the Debtors in form and substance. If any one or more of the conditions in
Section VHA of the Plan is not met, the Debtors may withdraw the Plan and, if withdrawn, the
Plan shall be of no further force or effect.

F. Conditions to Effectiveness

The occurrence of the Effective Date is conditioned upon the satisfaction of each of the
following conditions precedent, any one or more of which may be waived by the Debtors: (i) a

DOCS_LA:329251.9 54433/001 26
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 30 of 53

Confirmation Order in form and substance acceptable to the Debtors shall have been entered by
the Bankruptcy Court and become a Final Order which is not subject to any stay of effectiveness;
(11) the Liquidating Trust shall have been created pursuant to the terms of the Plan, the
Liquidating Trustee shall have been appointed by order of the Bankruptcy Court (which may be
the Confirmation Order), and the Liquidating Trust Agreement shall have been executed by the
Liquidating Trustee; (iii) the GUC Fund shall have been fully funded and released to the
Liquidating Trustee upon the Effective Date; and (iv) all other actions and documents
determined by the Debtors to be necessary to implement the Plan shall have been effected and
executed.

G. Effects of Confirmation

Binding Effect of Plan. The provisions of the confirmed Plan shall bind the Debtors, the
Liquidating Trust, the Liquidating Trustee, any Entity acquiring property under the Plan, any
Beneficiary, and any Creditor or Equity Interest Holder, whether or not such Creditor or Equity
Interest Holder has filed a Proof of Claim or Equity Interest in the Chapter 11 Cases, whether or
not the Claim of such Creditor or the Equity Interest of such Equity Interest Holder is impaired
under the Plan, and whether or not such Creditor or Equity Interest Holder has accepted or
rejected the Plan. All Claims and Debts shall be fixed and adjusted pursuant to the Plan. The
Plan shall also bind any taxing authority, recorder of deeds, or similar official for any county,
state, or Governmental Unit or parish in which any instrument related to under the Plan or related
to any transaction contemplated under the Plan is to be recorded with respect to any taxes of the
kind specified in Bankruptcy Code Section 1146(a).

Vesting of Property of Debtors in the Liquidating Trust. Upon the Effective Date, title to
all property of the Estates of the Debtors in the Chapter 11 Cases shall vest in the Liquidating
Trust and shall be retained by the Liquidating Trust for the purposes contemplated under the Plan
pursuant to the Liquidating Trust Agreement. Without limiting the generality of the foregoing,
all Causes of Action the Debtors hold or may hold against any Entity, Litigation Recoveries,
rights to Liquidation Proceeds, and all resulting Liquidating Trust Assets shall vest in the
Liquidating Trust upon the Effective Date and shall no longer constitute property of the Estates.

Property Free and Clear. Except as otherwise provided in the Plan or the Confirmation
Order, all property that shall vest in the Liquidating Trust shall be free and clear of all Claims,
Equity Interests, Liens, interests, charges, or other encumbrances of Creditors or Interest
Holders, other than as set forth in the Plan, in the Liquidating Trust Agreement, and in relevant
documents, agreements, and instruments contained in the Plan Supplement. Following the
Effective Date, the Liquidating Trustee may transfer and dispose of any such property free of any
restrictions imposed by the Bankruptcy Code or the Bankruptcy Rules and without further
approval of the Bankruptcy Court or notice to Creditors, except as may otherwise be required
under the Plan or the Confirmation Order.

Exculpation. The Debtors, the Debtors’ officers and directors that served during
the Chapter 11 Cases, the Committee, the Committee members, and each of their
respective professionals retained during the Chapter 11 Cases (collectively, the
“Exculpated Parties”), will neither have nor incur any liability to any entity for any action

DOCS _£A:329251.9 54433/001 a7
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 31 of 53

in good faith taken or omitted to be taken between the Petition Date and Effective Date in
connection with or related to the Chapter 11 Cases, the sale or other disposition of the
Debtors’ assets or the formulation, preparation, dissemination, implementation,
Confirmation, or Consummation of the Plan, the Disclosure Statement, or any agreement
created or entered into in connection with the Plan; provided, however, that this limitation
will not affect or modify the obligations created under the Plan, or the rights of any Holder
of an Allowed Claim to enforce its rights under the Pian, and shall not release any action
(or inaction) constituting willful misconduct, fraud, or gross negligence (in each case
subject to determination of such by final order of a court of competent jurisdiction);
provided that any Exculpated Party shall be entitled to reasonably rely upon the advice of
counsel with respect to its duties and responsibilities (if any) under the Plan, and such
reasonable reliance shall form an absolute defense to any such claim, Cause of Action, or
liability. Without limiting the generality of the foregoing, each Exculpated Party shall be
entitled to and granted the protections of Section 1125(e) of the Bankruptcy Code.

Debtors’ Release. Pursuant to section 1123(b) of the Bankruptcy Code, and except
as otherwise specifically provided in the Plan, for good and valuable consideration, on and
after and subject to the occurrence of the Effective Date, the Debtors and the Estates shall
release (the “Debtor Release”) each Released Party, and each Released Party is deemed
released by the Debtors and the Estates (provided that the Debtor Release in favor of the
ABL Agent, the ABL Lenders and their respective Related Persons is subject to and
conditioned upon the release of the GUC Fund to the Liquidating Trustee on the Effective
Date) from any and all claims, obligations, rights, suits, damages, Causes of Action,
remedies, and liabilities whatsoever, including any derivative claims, asserted or assertable
on behalf of any of the Debtors or the Estates, as applicable, whether known or unknown,
foreseen or unforeseen, asserted or unasserted, accrued or unaccrued, matured or
unmatured, determined or determinable, disputed or undisputed, liquidated or
unliquidated, or due or to become due, existing or hereinafter arising, in law, equity, or
otherwise, that the Debtors or the Estates would have been legally entitled to assert in their
own right, or on behalf of the Holder of any Claim or Interest or other entity, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors, the Debtors’
liquidation, the Chapter 11 Cases, the purchase, sale, transfer of any security, asset, right,
or interest of the Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in the Plan, the business or contractual arrangements
between any Debtors and any Released Party, the restructuring of Claims and Interests
prior to or in the Chapter 11 Cases, the Strict Foreclosure Agreement, the Prepetition
Strict Foreclosure, the negotiation, formulation, or preparation of the Plan or related
agreements, instruments, or other documents, any other act or omission, transaction,
agreement, event, or other occurrence taking place on and before the Petition Date, other
than claims or liabilities arising out of or relating to any act or omission of a Released
Party that constitutes fraud, willful misconduct, or gross negligence; provided, that the
foregoing Debtor Release shall not operate to waive or release any obligations of any party
under the Plan or any other document, instrument, or agreement executed to implement
the Plan; and further provided that nothing in the Plan shall act as a discharge of the
Debtors.

DOCS_LA:329251.9 54433/001 28
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 32 of 53

The “Released Parties” is defined in the Plan as, collectively, (a) the Debtors; (b) the
Committee and the individual members thereof in their capacity as such; (c) subject to the
release of the GUC Fund to the Liquidating Trust, Lineage; and (d) each of such Entities’
Related Persons. For the avoidance of doubt, the Released Parties include the Debtors’ Chief
Restructuring Officer and independent director on the Board of Directors of each of the Debtors,
as Related Persons of the Debtors (the foregoing category (d)).

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval,
of the Debtor Release, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding
that the Debtor Release is: (a) in exchange for the good and valuable consideration
provided by the Released Parties; (b) in the best interests of the Debtors and all Holders of
Claims and Interests; (c) fair, equitable, and reasonable; (d) given and made after due
notice and opportunity for hearing; and (e) a bar to any of the Debtors or the Estates
asserting any Claim or Cause of Action released pursuant to the Debtor Release.

Third Party Release. On and after and subject to the occurrence of the Effective
Date, except as otherwise provided in the Plan, each Claimant (collectively, the “Releasing
Parties”) who (i) is not Impaired under the Plan or (ii) affirmatively votes to accept the
Plan and who does not elect to “opt-out” by marking the appropriate box on such
Releasing Party’s respective Ballot, for themselves and their respective successors, assigns,
transferees, and such Claimants’ officers and directors, agents, members, financial and
other advisors, attorneys, employees, partners, affiliates, and representatives (in each case
in their capacity as such), shall release (the “Third Party Release”) each Released Party,
and each of the Debtors, the Estates, and the Released Parties shall be deemed released
(provided that the Third Party Release in favor of the ABL Agent, the ABL Lenders and
their respective Related Persons is subject to and conditioned upon the release of the GUC
Fund to the Liquidating Trustee on the Effective Date) from any and all claims, interests,
obligations, rights, suits, damages, Causes of Action, remedies, and liabilities whatsoever,
including any derivative claims asserted or assertable on behalf of any of the Debtors or the
Estates, as applicable, whether known or unknown, foreseen or unforeseen, asserted or
unasserted, accrued or unaccrued, matured or unmatured, determined or determinable,
disputed or undisputed, liquidated or unliquidated, or due or to become due, existing or
hereinafter arising, in law, equity, or otherwise, that such Entity would have been legally
entitled to assert (whether individually or collectively), based on or relating to, or in any
manner arising from, in whole or in part, the Debtors, the Debtors’ liquidation, the
Chapter 11 Cases, the purchase, sale, transfer of any security, asset, right, or interest of the
Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated in the Plan, the business or contractual arrangements between any
Debtors and any Released Party, the restructuring of Claims and Interests prior to or in
the Chapter 11 Cases, the Strict Foreclosure Agreement, the Prepetition Strict Foreclosure,
the negotiation, formulation, or preparation of the Plan or related agreements,
instruments, or other documents, any other act or omission, transaction, agreement, event,
or other occurrence taking place on and before the Petition Date, other than claims or
liabilities arising out of or relating to any act or omission of a Released Party that
constitutes fraud, willful misconduct or gross negligence. Notwithstanding anything to the

DOCS_LA:329251.9 54433/001 29
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 33 of 53

contrary in the foregoing, the Third Party Release shall not release any obligations of any
party under the Plan or any other document, instrument, or agreement executed to
implement the Plan.

Injunction. In implementation of the Plan, except as otherwise expressly provided
in the Confirmation Order or the Plan, and except in connection with the enforcement of
the terms of the Plan or any documents provided for or contemplated in the Plan, all
entities who have held, hold or may hold Claims against or Interests in the Debtors, the
Liquidating Trust, or the Estates that arose prior to the Effective Date are permanently
enjoined from: (a) commencing or continuing in any manner, directly or indirectly, any
action or other proceeding of any kind against the Debtors, the Estates, the Liquidating
Trust, the GUC Fund, or any of the Liquidating Trust Assets, with respect to any such
Claim or Interest; (b) the enforcement, attachment, collection, or recovery by any manner
or means, directly or indirectly, of any judgment, award, decree, or order against the
Debtors, the Estates, the Liquidating Trust, the GUC Fund, or any of the Liquidating
Trust Assets with respect to any such Claim or Interest; (c) creating, perfecting, or
enforcing, directly or indirectly, any Lien or encumbrance of any kind against the Debtors,
the Estates, or the Liquidating Trust, the GUC Fund, or any of the Liquidating Trust
Assets with respect to any such Claim or Interest; and (d) any act, in any manner, in any
place whatsoever, that does not conform to or comply with the provisions of the Plan with
respect to such Claim or Interest. Nothing contained herein shall prohibit the Holder of a
timely filed Proof of Claim from litigating its right to seek to have such Claim declared an
Allowed Claim and paid in accordance with the distribution provisions of the Plan, or
enjoin or prohibit the interpretation or enforcement by the Claimant of any of the
obligations of the Debtors or the Liquidating Trust under the Plan.

Post-Confirmation Liability of Liquidating Trustee. The Liquidating Trustee, together
with its consultants, agents, advisors, attorneys, accountants, financial advisors, other
representatives and the professionals engaged by the foregoing (collectively, the “Indemnified
Parties”) shall not be liable for any and all liabilities, losses, damages, claims, causes of action,
costs and expenses, including but not limited to attorneys’ fees arising out of or due to their
actions or omissions, or consequences of such actions or omissions, to the Holders of Claims or
Equity Interests for any action or inaction taken in good faith in connection with the performance
or discharge of their duties under the Plan, except the Indemnified Parties will be liable for
actions or inactions that are grossly negligent, fraudulent, or which constitute willful misconduct
(in each case, liability shall be subject to determination by final order of a court of competent
jurisdiction). However, any act or omission taken with the approval of the Bankruptcy Court,
and not inconsistent therewith, will be conclusively deemed not to constitute gross negligence,
fraud or willful misconduct. In addition, the Liquidating Trust and the Estate shall, to the fullest
extent permitted by the laws of the State of Delaware, indemnify and hold harmless the
Indemnified Parties from and against and with respect to any and all liabilities, losses, damages,
claims, costs and expenses, including but not limited to attorneys’ fees arising out of or due to
their actions or omissions, or consequences of such actions or omissions, with respect to the
Liquidating Trust and the Estates or the implementation or administration of the Plan if the
Indemnified Party acted in good faith and in a manner reasonably believed to be in or not
opposed to the best interest of the Liquidating Trust and the Estates. To the extent the

DOCS_LA:329251.9 54433/00] 30
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 34 of 53

Liquidating Trust indemnifies and holds harmless the Indemnified Parties as provided above, the
legal fees and related costs incurred by counsel to the Liquidating Trustee in monitoring and
participating in the defense of such claims giving rise to the right of indemnification shall be paid
as Liquidating Trust Expenses. All rights of the Persons exculpated and indemnified pursuant
hereto shall survive confirmation of the Plan.

H. Preservation of Rights of Action

Vesting of Causes of Action. Except as otherwise provided in the Plan or Confirmation
Order, in accordance with Section 1123(b)(3) of the Bankruptcy Code, any Causes of Action that
the Debtors hold or may hold against any Entity shall vest upon the Effective Date in the
Liquidating Trust.

Except as otherwise provided in the Plan or Confirmation Order, after the Effective Date,
the Liquidating Trustee shall have the exclusive right to institute, prosecute, abandon, settle, or
compromise any Causes of Action the Debtors hold or may hold against any Entity, in
accordance with the terms of the Liquidating Trust Agreement and without further order of the
Bankruptcy Court, in any court or other tribunal, including, without limitation, in an adversary
proceeding filed in the Chapter 11 Cases.

Causes of Action and recoveries therefrom shall remain the sole property of the
Liquidating Trust, for the ratable benefit of the Beneficiaries of the Liquidating Trust, and
holders of Claims shall have no direct right or interest in to any such Causes of Action or
recovery.

Preservation of All Causes of Action Not Expressly Settled or Released. Unless a Cause
of Action against a holder of a Claim or other Entity is expressly waived, relinquished, released,
compromised, or settled in the Plan an or any Final Order (including the Confirmation Order),
the Debtors and the Liquidating Trustee expressly reserve such retained Cause of Action for later
adjudication by the Debtors or the Liquidating Trustee (including, without limitation, Causes of
Action not specifically identified or described in the Plan Supplement or elsewhere, or of which
the Debtors may be presently unaware, or which may arise or exist by reason of additional facts
or circumstances unknown to the Debtors at this time, or facts or circumstances that may change
or be different from those the Debtors now believe to exist) and, therefore, no preclusion
doctrine, including, without limitation, the doctrines of res judicata, collateral estoppel, issue
preclusion, claim preclusion, waiver, estoppel (judicial, equitable, or otherwise) or laches shall
apply to such Causes of Action upon or after the entry of the Confirmation Order or Effective
Date based on the Disclosure Statement, Plan, or Confirmation Order, except where such Causes
of Action have been released or otherwise resolved by a Final Order (including the Confirmation
Order). In addition, the Debtors and Liquidating Trustee expressly reserve the right to pursue or
adopt claims alleged in any lawsuit in which the Debtors are defendants or interested parties
against any Entity, including, without limitation, the plaintiffs or co-defendants in such lawsuits.

Subject to the immediately preceding paragraph, any Entity to which the Debtors have

incurred an obligation (whether on account of services, the purchase or sale of goods, or
otherwise), or that has received services from the Debtors or a transfer of money or property of

DOCS _LA:329251.9 54433/001 31
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 35 of 53

the Debtors, or that has received services from the Debtors or a transfer or money or property of
the Debtors, or that has transacted business with the Debtors, or that has leased equipment or
property from the Debtors, should assume and is hereby advised that any such obligation,
transfer, or transaction may be reviewed by the Liquidating Trustee subsequent to the Effective
Date and may be the subject of an action after the Effective Date, regardless of whether (1) such
Entity has filed a proof of claim against the Debtors in the Chapter 11 Cases; (ii) the Debtors or
Liquidating Trustee have objected to any such Entity’s proof of claim; (iii) any such Entity’s
Claim was included in the Schedules; (iv) the Debtors or Liquidating Trustee have objected to
any such Entity’s scheduled Claim; (v) any such Entity’s scheduled Claim has been identified by
the Debtors or Liquidating Trustee as disputed, contingent, or unliquidated; or (vi) the Debtors
have identified any potential claim or Cause of Action against such Entity herein or in the Plan.

I. No Discharge

Nothing contained in the Plan shall be deemed to constitute a discharge of the Debtors
under Bankruptcy Code section 1141(d)(3).

J. Retention of Jurisdiction

Following the Confirmation Date, the Bankruptcy Court shall retain jurisdiction as is
legally permissible, including, without limitation, for the purposes described in Article [X of the
Plan.

IV.
VOTING REQUIREMENTS; ACCEPTANCE AND
CONFIRMATION OF THE PLAN

The Bankruptcy Code requires that, in order to confirm the Plan, the Bankruptcy Court
must make a series of findings concerning the Plan and the Debtors, including that (i) the Plan
has classified Claims and Equity Interests in a permissible manner, (ii) the Plan complies with
applicable provisions of the Bankruptcy Code, (iii) the Debtors have complied with applicable
provisions of the Bankruptcy Code, (iv) the Debtors have proposed the Plan in good faith and not
by any means forbidden by law, (v) the disclosure required by Section 1125 of the Bankruptcy
Code has been made, (vi) the Plan has been accepted by the requisite votes of creditors (except to
the extent that cramdown is available under Section 1129(b) of the Bankruptcy Code), (vi1) the
Plan is feasible and confirmation is not likely to be followed by the liquidation or the need for
further financial reorganization of the Debtors, (viii) the Plan is in the “best interests” of all
holders of Claims or Equity Interests in an impaired Class by providing to such holders on
account of their Claims or Equity Interests property of a value, as of the Effective Date, that is
not less than the amount that such holder would receive or retain in a chapter 7 liquidation,
unless the Holder has accepted the Plan, and (ix) all fees and expenses payable under 28 U.S.C. §
1930, as determined by the Bankruptcy Court at the hearing on Confirmation, have been paid or
the Plan provides for the payment of such fees on the Effective Date.

DOCS_LA:329251.9 54433/001 32
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 36 of 53

A. Parties in Interest Entitled to Vote

Pursuant to the Bankruptcy Code, only classes of claims and interests that are “impaired”
(as defined in Section 1124 of the Bankruptcy Code) under the plan are entitled to vote to accept
or reject the Plan. A class is impaired if the legal, equitable, or contractual rights to which the
claims or equity interests of that class entitled the holders of such claims or equity interests are
modified, other than by curing defaults and reinstating the debt. Classes of claims and interests
that are not impaired are not entitled to vote on the plan and are conclusively presumed to have
accepted the plan. In addition, classes of claims and interests that receive no distributions under
the plan are not entitled to vote on the plan and are deemed to have rejected the plan.

B. Classes Impaired Under the Plan

Class 2 (ABL Secured Claims), Class 3 (Darden Note Secured Claims), Class 4 (Term
Loan Guarantee Claims), Class 6 (Unsecured Claims), Class 7 (Intercompany Claims) and Class
8 (Equity Interests) are Impaired under the Plan. Acceptances of the Plan are being solicited
only from members in Impaired Classes that will or may receive a distribution under the Plan
and that are not deemed to have voted for the Plan. Accordingly, the Debtors are soliciting
acceptances from members of Class 2 and Class 6 only. Class 3 and Class 4 are deemed to vote
for the Plan. Class 7 consents to the Plan. Class 8 is receiving no distribution under the Plan and
is therefore deemed to reject the Plan.

Cc, Voting Procedures and Requirements

In voting for or against the Plan, please use only the Ballot or Ballots sent to you with
this Disclosure Statement. In addition, you may vote to opt out of the releases provided under
the Plan to the Released Parties.

If you are a member of Class 2 or Class 6 and did not receive a Ballot, if your Ballot is
damaged or lost, or if you have any questions concerning voting procedures, please call Debtors’
voting agent, Stretto, at (888) - . PLEASE FOLLOW THE DIRECTIONS
CONTAINED ON THE ENCLOSED BALLOT CAREFULLY.

YOU SHOULD COMPLETE AND SIGN YOUR BALLOT AND RETURN IT IN THE
ENCLOSED ENVELOPE TO:

Maines Ballot Processing Center
c/o

VOTES CANNOT BE TRANSMITTED ORALLY. FACSIMILE BALLOTS WILL NOT BE
ACCEPTED. TO BE COUNTED, ORIGINAL SIGNED BALLOTS MUST BE RECEIVED
ON OR BEFORE , 2020, AT 4:00 P.M., PREVAILING EASTERN TIME. IT IS

DOCS_LA:329251.9 54433/001 33
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 37 of 53

OF THE UTMOST IMPORTANCE TO THE DEBTORS THAT YOU VOTE PROMPTLY TO
ACCEPT THE PLAN.

D. Confirmation Standards

At the Confirmation Hearing, the Bankruptcy Court will determine whether the Plan
satisfies the requirements of section 1129 of the Bankruptcy Code. The Debtors believe that the
Plan satisfies or will satisfy all of the statutory requirements of chapter 11 of the Bankruptcy
Code and that they have complied or will have complied with all of the requirements of chapter
11 of the Bankruptcy Code. Specifically, the Debtors believe that the Plan satisfies or will satisfy
the applicable confirmation requirements of section 1129 of the Bankruptcy Code, including
those set forth below.

The Plan complies with the applicable provisions of the Bankruptcy Code.

The Debtors have complied with the applicable provisions of the Bankruptcy Code.

The Plan has been proposed in good faith and not by any means forbidden by law.

Any payment made or to be made under the Plan for services or for costs and expenses

in, or in connection with, the Chapter 11 Cases, or in connection with the Plan and

incident to the Chapter 11 Cases, has been or will be disclosed to the Bankruptcy Court,

and any such payment: (1) made before the confirmation of the Plan is reasonable; or (2)

is subject to the approval of the Bankruptcy Court as reasonable, if it is to be fixed after

confirmation of the Plan.

e With respect to each Class of Claims, each Holder of an Impaired Claim has accepted the
Plan or will receive or retain under the Plan on account of such Claim property of a value
as of the Effective Date of the Plan that is not less than the amount that such Holder
would receive or retain if the Debtors were liquidated on that date under chapter 7 of the
Bankruptcy Code. With respect to each Class of Interests, each Holder of an Impaired
Interest has accepted the Plan or will receive or retain under the Plan on account of such
Interest property of a value as of the Effective Date of the Plan that is not less than the
amount that such Holder would receive or retain if the Debtors were liquidated on that
date under chapter 7 of the Bankruptcy Code.

e Each Class of Claims or Interests that is entitled to vote on the Plan has either accepted
the Plan or is not Impaired under the Plan, or the Plan can be confirmed without the
approval of such voting Class of Claims or Interests pursuant to section 1129(b) of the
Bankruptcy Code.

e Except to the extent that the Holder of a particular Claim will agree to a different

treatment of its Claim, the Plan provides that Holders of Claims specified in section

507(a)(2) will receive, without interest, Cash equal to the Allowed amount of such Claim:

(a) on or as soon as practicable after the later of (i) the Effective Date, or (ii) the date

upon which the Bankruptcy Court enters a Final Order determining or approving such

Claim; (b) in accordance with the terms and conditions of agreements between the Holder

of such Claim and the Debtors or the Liquidating Trustee, as the case may be; (c) with

respect to any Claims representing obligations incurred in the ordinary course of the

Debtors’ business, upon such regular and customary payment or performance terms as

may exist in the ordinary course of the Debtors’ business or as otherwise provided in the

DOCS_LA:329251.9 54433/001 34
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 38 of 53

Plan; or (d) with respect to statutory fees due pursuant to 28 U.S.C. § 1930(a)(6), such
fees will be paid as and when due under applicable law.

e Except to the extent that the Holder of a particular Claim will agree to a different
treatment of its Claim, the Plan provides that the Liquidating Trustee shall pay Holders of
Claims specified in sections 507(a)(1), 507(a)(4), 507(a)(5), 507(a)(6), or 507(a)(7) of the
Bankruptcy Code the full unpaid amount of such Allowed Claim on the earliest of the
following dates: (i) on or as soon as practicable after the Effective Date, (ii) on or as
soon as practicable after the date such Claim becomes an Allowed Claim, and (iii) the
date such Allowed Claim is payable under applicable non-bankruptcy law.

e At least one Class of Impaired Claims will have accepted the Plan, determined without
including any acceptance of the Plan by any “insider,” as that term is defined by section
101(31) of the Bankruptcy Code, holding a Claim in that Class.

e Confirmation of the Plan is not likely to be followed by the need for further financial
reorganization of the Debtors or any successors thereto under the Plan, unless the Plan
contemplates such liquidation or reorganization.

e The Debtors have paid or the Plan provides for the payment of the required fees pursuant
to 28 U.S.C. § 1930 to the clerk of the Bankruptcy Court.

EK. Best Interests Test

In order to confirm the Plan, the Bankruptcy Court must independently determine that the
Plan is in the best interests of each Holder of a Claim or Equity Interest in any such impaired
Class who has not voted to accept the Plan. Accordingly, if an Impaired Class does not
unanimously accept the Plan, the best interests test requires the Bankruptcy Court to find that the
Plan provides to each member of such impaired Class a recovery on account of the Class
member’s Claim or Interest that has a value, as of the Effective Date, at least equal to the value
of the distribution that each such member would receive if the Debtors were liquidated under
Chapter 7 of the Bankruptcy Code on such date.

F. Liquidation Analysis

In this case, the Debtors have sold substantially all of their assets, resulting in
approximately $ , including the GUC Fund, in net liquidation and other proceeds
available for distribution to creditors in accordance with the Plan. As discussed further below,
the GUC Fund, provided by Lineage under the Plan, would not be able for distribution to general
unsecured creditors of the Debtors in a Chapter 7 proceeding. Lineage agreed to fund the $2
million GUC Fund provided that the Plan (or other acceptable Chapter 11 plan) was approved as
set forth in and subject to the Strict Foreclosure Agreement. Based upon the Debtors’ current
projections, Holders of Allowed Administrative, Priority and Secured Claims will be paid in full
under the Plan, while Holders of Allowed Unsecured Claims will receive a projected distribution
ofapproximately %to %.

If the Chapter 11 Cases were converted to Chapter 7 cases, first and foremost, the Estates
would not have the benefit of the $2 million GUC Fund being gifted by Lineage to provide a
recovery for general unsecured creditors under the Plan, and thus, general unsecured creditors
would likely receive no recovery in a Chapter 7 proceeding. Further, the Debtors’ estates would

DOCS_LA:329251.9 54433/001 35
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 39 of 53

incur the costs of payment of a statutorily allowed commission to the Chapter 7 trustee, as well
as the costs of counsel and other professionals retained by the trustee. The Debtors believe that
such amounts would exceed the amount of expenses that will be incurred in implementing the
Plan and winding up the affairs of the Debtors in the Chapter 11 Cases. The Debtors
contemplate an orderly administration and winding down of the Estates by parties that are
already familiar with the Debtors, their assets and affairs, and their creditors and liabilities. Such
familiarity will allow the Liquidating Trust to complete liquidation of the remaining assets
(including prosecution of Causes of Action), and distribute the net proceeds to creditors more
efficiently and expeditiously than a Chapter 7 trustee. Additionally, the Estates would suffer
additional delays, as a Chapter 7 trustee and his/her counsel took time to develop a necessary
learning curve in order to complete the administration of the Estates (including the prosecution
of Causes of Action). Also, a new time period for the filing of claims would commence under
Bankruptcy Rule 1019(2), possibly resulting in the filing of additional Claims against the
Estates.

Based upon the foregoing, the Debtors believe that creditors will receive at least as much
or more under the Plan than they would receive if the Chapter 11 Cases were converted to
Chapter 7 cases.

G. Feasibility

Under Section 1129(a)(11) of the Bankruptcy Code, the Debtors must show that
confirmation of the Plan is not likely to be followed by the liquidation, or the need for further
financial reorganization, of the Debtors or any successor to the Debtors (unless such liquidation
or reorganization is proposed in the Plan). The Plan clearly complies with this requirement
because all of the Debtors’ remaining assets will be liquidated or otherwise disposed of and the
proceeds thererof will be distributed to creditors pursuant to the terms of the Plan. Furthermore,
feasibility under Section 1129(a)(11) is supported by the liquidation analysis in Article IV,
Section F, of this Disclosure Statement.

H. Acceptance by Impaired Classes

Bankruptcy Code § 1129(b) provides that a plan can be confirmed even if it has not been
accepted by all impaired classes as long as at least one impaired class of claims has accepted it.
The process by which nonaccepting classes are forced to be bound by the terms of a plan is
commonly referred to as “cramdown.” The Bankruptcy Court may confirm the Plan at the
request of the Debtors notwithstanding the Plan’s rejection (or deemed rejection) by impaired
Classes as long as the Plan “does not discriminate unfairly” and is “fair and equitable” as to each
impaired Class that has not accepted it. A plan does not discriminate unfairly within the
meaning of the Bankruptcy Code if a dissenting class is treated equally with respect to other
classes of equal rank.

A class of claims under a plan accepts the plan if the plan is accepted by creditors that

hold at least two-thirds in amount and more than one-half in number of the allowed claims in the
class that actually vote on the plan. A class of interests accepts the plan if the plan is accepted by

DOCS_LA:329251.9 54433/001 36
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 40 of 53

holders of interests that hold at least two-thirds in amount of the allowed interests in the class
that actually vote on a plan.

A class that is not “impaired” under a plan is conclusively presumed to have accepted the
plan. Solicitation of acceptances from such a class is not required. A class is “impaired” unless
(1) the legal, equitable and contractual rights to which a claim or interest in the class entitles the
holder are not modified, or (2) the effect of any default is cured and the original terms of the
obligation are reinstated.

A plan is fair and equitable as to a class of secured claims that rejects the plan if the plan
provides (1)(a) that the holders of claims included in the rejecting class retain the liens securing
those claims, whether the property subject to those liens is retained by the debtor or transferred
to another entity, to the extent of the allowed amount of such claims, and (b) that each holder of
a claim of such class receives on account of that claim deferred cash payments totaling at least
the allowed amount of that claim, of a value, as of the effective date of the plan, at least equal to
the value of the holder’s interest in the estate’s interest in such property; (2) for the sale, subject
to section 363(k) of the Bankruptcy Code, of any property that is subject to the liens securing the
claims included in the rejecting class, free and clear of the liens, with the liens to attach to the
proceeds of the sale, and the treatment of the hens on proceeds under clause (1) or (2) of this
paragraph; or (3) for the realization of the indubitable equivalent of such claims.

A plan is fair and equitable as to a class of unsecured claims that rejects the plan if the
plan provides (1) for each holder of a claim included in the rejecting class to receive or retain on
account of that claim property that has a value, as of the effective date of the plan, equal to the
allowed amount of such claim, or (2) that the holder of any claim or interest that is junior to the
claims of such rejecting class will not receive or retain on account of such junior claim or interest
any property at all.

A plan is fair and equitable as to a class of interests that rejects a plan if the plan provides
(1) that each holder of an interest included in the rejecting class receive or retain on account of
that interest property that has a value, as of the effective date of the plan, equal to the greater of
the allowed amount of any fixed liquidation preference to which such holder is entitled, any
fixed redemption price to which such holder is entitled, or the value of such interest, or (2) that
the holder of any interest that 1s junior to the interest of such rejecting class will not receive or
retain under the plan on account of such junior interest any property at all.

AS CLASS 8 EQUITY INTERESTS ARE DEEMED TO REJECT THE PLAN, THE
DEBTORS INTEND TO SEEK CONFIRMATION OF THE PLAN UNDER THE
CRAMDOWN PROVISIONS OF SECTION 1129(b) OF THE BANKRUPTCY CODE WITH
RESPECT TO SUCH CLASS. FURTHER, THE DEBTORS WILL REQUEST
CONFIRMATION OF THE PLAN UNDER SECTION 1129(B) WITH RESPECT TO ANY
OTHER IMPAIRED CLASS ENTITLED TO VOTE ON THE PLAN THAT DOES NOT
ACCEPT THE PLAN.

DOCS _LA:32925 1.9 54433/001 37
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 41 of 53

I. Compliance with the Applicable Provisions of the Bankruptcy Code

Section 1129(a)(1) of the Bankruptcy Code requires that the Plan comply with the
applicable provisions of the Bankruptcy Code. The Debtors have considered each of these issues
in the development of the Plan and believes that the Plan complies with all applicable provisions
of the Bankruptcy Code.

V.

ALTERNATIVES TO CONFIRMATION AND
CONSUMMATION OF THE PLAN

The Debtors believe that the Plan affords Holders of Claims the potential for the
maximum distribution on account of their claims and, therefore, is in the best interests of such
Holders. Ifthe Plan is not confirmed, the only viable alternatives are dismissal of the Chapter 11
Cases or conversion to Chapter 7 of the Bankruptcy Code. For the reasons described herein,
neither of these alternatives is preferable to confirmation and consummation of the Plan.

If the Chapter 11 Cases were dismissed, creditors would revert to a “race to the
courthouse,” the result being that creditors would not receive a fair and equitable distribution of
the Debtors’ remaining assets. Moreover, as set forth above, the Debtors believe the Plan
provides a greater recovery to creditors than would be achieved in a Chapter 7 case. Therefore, a
Chapter 7 case is not an attractive or superior alternative to the Plan. Thus, the Plan represents
the best available alternative for maximizing returns to creditors.

VI.

RISK FACTORS

 

PRIOR TO VOTING TO ACCEPT OR REJECT THE PLAN, ALL HOLDERS OF
CLAIMS THAT ARE IMPAIRED AND ENTITLED TO VOTE ON THE PLAN SHOULD
READ AND CONSIDER CAREFULLY THE RISK FACTORS SET FORTH HEREIN,
AS WELL AS ALL OTHER INFORMATION SET FORTH OR OTHERWISE
REFERENCED IN THIS DISCLOSURE STATEMENT. ALTHOUGH THESE RISK
FACTORS ARE MANY, THESE FACTORS SHOULD NOT BE REGARDED AS
CONSTITUTING THE ONLY RISKS PRESENT IN CONNECTION WITH THE
DEBTORS’ BUSINESS OR THE PLAN AND ITS IMPLEMENTATION.

 

 

 

DOCS _LA:329251.9 54433/001 38
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 42 of 53

A. Risks Relating to Confirmation and Consummation of the Plan

1. Parties in Interest May Object to Classification of Claims and Interests

Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity
interest in a particular class only if such claim or equity interest is substantially similar to the
other claims or equity interests in such class. The Debtors believe that the classification of
Claims and Equity Interests under the Plan complies with the requirements set forth in the
Bankruptcy Code because the Debtors created Classes of Claims and Equity Interests, each
encompassing Claims or Equity Interests, as applicable, that are substantially similar to the other
Claims and Equity Interests in each such Class. Nevertheless, there can be no assurance that the
Bankruptcy Court will reach the same conclusion. Issues or disputes relating to classification
and/or treatment could result in a delay in the confirmation and consummation of the Plan and
could increase the risk that the Plan will not be confirmed or consummated.

2. The Debtors May Object to a Claim or Equity Interest

Except as otherwise provided in the Plan, the Debtors reserve the right to object to the
amount or classification of any Claim or Equity Interest under the Plan. The estimates set forth
in this Disclosure Statement cannot be relied on by any Holder of a Claim or Equity Interest
where such Claim or Equity Interest is or may become subject to an objection, counterclaim or
other suit by the Debtors. Thus, any Holder of a Claim or Equity Interest that is or may become
subject to an objection may not receive its expected share of the estimated distributions described
in this Disclosure Statement.

3. The Debtors May Fail to Satisfy the Vote Requirement

If votes are recetved in number and amount sufficient to enable the Bankruptcy Court to
confirm the Plan, the Debtors intend to seek, as promptly as practicable thereafter, confirmation
of the Plan. In the event that sufficient votes are not received, the Debtors may seek to
accomplish an alternative chapter 11 plan. There can be no assurance that the terms of any such
alternative chapter 11 plan would be similar or as favorable to the Holders of Allowed Claims or
Equity Interests as those proposed in the Plan.

4, Plan May Not Be Accepted, Confirmed or Consummated

Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a
chapter 11 plan and requires, among other things, findings by the bankruptcy court that: (a) such
plan “does not unfairly discriminate” and is “fair and equitable” with respect to any non-
accepting classes; (b) confirmation of such plan is not likely to be followed by a liquidation or a
need for further financial reorganization unless such liquidation or reorganization is
contemplated by the plan; and (c) the value of distributions to non-accepting Holders of Claims

DOCS_LA:329251.9 54433/001 39
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 43 of 53

within a particular class under such plan will not be less than the value of distributions such
holders would receive if the debtor was liquidated under chapter 7 of the Bankruptcy Code.

There can be no assurance that the requisite acceptances to confirm the Plan will be
received. Even if the requisite acceptances are received, there can be no assurance that the
Bankruptcy Court will confirm the Plan. A non-accepting Holder of an Allowed Claim or Equity
Interest might challenge either the adequacy of this Disclosure Statement or whether the
balloting procedures and voting results satisfy the requirements of the Bankruptcy Code or
Bankruptcy Rules. Even if the Bankruptcy Court determined that the Disclosure Statement, the
balloting procedures and voting results were appropriate, the Bankruptcy Court could still
decline to confirm the Plan if it found that any of the statutory requirements for confirmation had
not been met, including the requirement that the terms of the Plan do not “unfairly discriminate”
and are “fair and equitable” to non-accepting Classes, or the Plan contains other terms
disapproved of by the Bankruptcy Court.

The Debtors reserve the right to modify the terms and conditions of the Plan as
necessary for confirmation. Any such modifications could result in less favorable treatment of
any non-accepting Class, as well as any Classes junior to such non-accepting Class, than the
treatment currently provided in the Plan. Such less favorable treatment could include a
distribution of property to the Class affected by the modification of a lesser value than currently
provided in the Plan or no distribution of property whatsoever under the Plan. Section 1127 of
the Bankruptcy Code permits the Debtors to modify the Plan at any time before confirmation, but
not if such modified Plan fails to meet the requirements for confirmation. The Debtors may
modify the Plan at any time after confirmation of the Plan and before substantial consummation
of the Plan if circumstances warrant such modification and the Bankruptcy Court, after notice
and a hearing, confirms the Plan as modified, but not if such modified Plan fails to meet the
requirements for confirmation. The Debtors will comply with the disclosure and solicitation
requirements set forth in section 1125 of the Bankruptcy Code with respect to the modified Plan.
Any Holder of a Claim or Equity Interest that has accepted or rejected the Plan is deemed to have
accepted or rejected, as the case may be, the Plan as modified, unless, within the time fixed by
the Bankruptcy Court, such Holder changes its previous acceptance or rejection.

5. Non-Consensual Confirmation of the Plan May Be Necessary

In the event that any impaired class of claims or equity interests does not accept a
chapter 11 plan, a bankruptcy court may nevertheless confirm such a plan at the proponents’
request if at least one impaired class has accepted the plan (with such acceptance being
determined without including the vote of any “insider” in such class) (“Accepting § 1129(a)(10)
Class”) and, as to each impaired class that has not accepted the plan, the bankruptcy court
determines that the plan “does not discriminate unfairly” and is “fair and equitable” with respect
to the dissenting impaired classes. If there is an Accepting § 1129(a)(10) Class, the Debtors
believe that the Plan satisfies these other requirements and the Debtors may request such non-
consensual confirmation in accordance with subsection 1129(b) of the Bankruptcy Code.
Nevertheless, in the event that a Voting Class does not accept the Plan, there can be no assurance
that the Bankruptcy Court will reach this conclusion.

DOCS_LA:329251.9 54433/001 AQ
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 44 of 53

B. Risks Relating to the Chapter 11 Process
1. The Debtor’s Exclusivity Period May Terminate

At the outset of the Chapter 11 Cases, the Bankruptcy Code provides the Debtors with the
exclusive right to propose the Plan and prohibits creditors and others from proposing a plan. The
Debtors will have retained the exclusive right to propose the Plan upon filing their petitions. If
the Bankruptcy Court terminates that right, however, or the exclusivity period expires, there
could be a material adverse effect on the Debtors’ ability to achieve confirmation of the Plan in
order to achieve the Debtors’ goals.

2. Continuation of the Chapter 11 Cases May Harm the Debtors’ Estates

A prolonged continuation of the Chapter 11 Cases may adversely affect the Debtors’
Estates. So long as the Chapter 11 Cases continue, the Debtors may be required to incur
substantial costs for professional fees and other expenses associated with the proceedings.

3, The Chapter 11 Cases May Be Converted to Cases Under Chapter 7

If the Bankruptcy Court finds that it would be in the best interest of creditors and/or the
debtor in a chapter 11 case, the Bankruptcy Court may convert a chapter 11 bankruptcy case to a
case under chapter 7 of the Bankruptcy Code. In such event, a chapter 7 trustee would be
appointed or elected to liquidate the Debtors’ assets for distribution in accordance with the
priorities established by the Bankruptcy Code. The Debtors believe that liquidation under
chapter 7 would result in significantly smaller distributions being made to creditors than those
provided for in the Plan because of (a) the likelihood that the assets would have to be sold or
otherwise disposed of in a disorderly fashion over a short period of time, rather than liquidating
in a controlled manner through the Liquidating Trust and (b) additional administrative expenses
involved in the appointment of a chapter 7 trustee.

Cc. Risks Relating to Recoveries Under the Plan

The projected distributions set forth in this Disclosure Statement are based upon the
Debtors’ good-faith estimate of the amount of expenses that will be incurred and total amount of
Claims in each Class that will ultimately be Allowed. The actual amount of such expenses could
be greater than expected for a variety of reasons, including greater than anticipated
administrative and litigation costs associated with resolving Disputed Claims. Additionally, the
actual amount of Allowed Claims in any class could be greater than anticipated, which would
impact the distributions to be made to Holders of Claims.

DOCS _LA:329251.9 54433/001 4]
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 45 of 53

VII.
CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

THE FOLLOWING IS INTENDED TO BE ONLY A SUMMARY OF SELECTED
FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN AND IS NOT A SUBSTITUTE
FOR CAREFUL TAX PLANNING WITH, AND RECEIPT OF TAX ADVICE FROM, A TAX
PROFESSIONAL. THE SELECTED FEDERAL TAX CONSEQUENCES THAT ARE
DESCRIBED HEREIN AND OTHER FEDERAL, STATE AND LOCAL TAX
CONSEQUENCES THAT ARE NOT ADDRESSED HEREIN ARE COMPLEX AND, IN
SOME CASES, UNCERTAIN. SUCH TAX CONSEQUENCES MAY ALSO VARY BASED
ON THE INDIVIDUAL CIRCUMSTANCES OF EACH HOLDER OF AN ALLOWED
CLAIM OR EQUITY INTEREST. ACCORDINGLY, EACH HOLDER OF AN ALLOWED
CLAIM OR EQUITY INTEREST IS STRONGLY ADVISED TO CONSULT WITH ITS OWN
TAX ADVISOR REGARDING THE FEDERAL, STATE AND LOCAL TAX
CONSEQUENCES OF THE PLAN. THE BELOW SUMMARY OF TAX CONSEQUENCES
IS NOT INTENDED TO BE AND IS NOT TAX ADVICE.

THE DEBTORS DO NOT INTEND TO REQUEST A TAX RULING FROM THE
INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY WITH
RESPECT TO ANY OF THE TAX CONSEQUENCES OF THE PLAN. CONSEQUENTLY,
THE INTERNAL REVENUE SERVICE OR ANOTHER TAXING AUTHORITY MAY
DISAGREE WITH AND MAY CONTEST ONE OR MORE OF THE TAX CONSEQUENCES
DESCRIBED HEREIN TO THE DEBTOR, HOLDERS OF CLAIMS AND HOLDERS OF
INTERESTS.

A, Federal Income Tax Consequences to Certain Creditors

1, In General

Generally, a holder of a Claim should in most, but not all, circumstances recognize gain
or loss equal to the difference between the “amount realized” by such holder in exchange for its
Claim and such holder’s adjusted tax basis in the Claim. The “amount realized” is equal to the
sum of the cash and the fair market value of any other consideration received under a plan of
reorganization in respect of a holder’s Claim. The tax basis of a holder in a Claim will generally
be equal to the holder’s cost therefor. To the extent applicable, the character of any recognized
gain or loss (e.g., ordinary income, or short-term or long-term capital gain or loss) will depend
upon the status of the holder, the nature of the Claim in the holder’s hands, the purpose and
circumstances of its acquisition, the holder’s holding period of the Claim, and the extent to
which the holder previously claimed a deduction for the worthlessness of all or a portion of the
Claim. Generally, if the Claim is a capital asset in the holder’s hands, any gain or loss realized
will generally be characterized as capital gain or loss, and will constitute long-term capital gain
or loss if the holder has held such Claim for more than one year.

DOCS_LA:329251.9 54433/001 42
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 46 of 53

A creditor who received Cash in satisfaction of its Claims may recognize ordinary
income or loss to the extent that any portion of such consideration is characterized as accrued
interest. A creditor who did not previously include in income accrued but unpaid interest
attributable to its Claim, and who receives a distribution on account of its Claim pursuant to the
Plan, will be treated as having received interest income to the extent that any consideration
received is characterized for U.S. federal income tax purposes as interest, regardless of whether
such creditor realizes an overall gain or loss as a result of surrendering its Claim. A creditor who
previously included in its income accrued but unpaid interest attributable to its Claim should
recognize an ordinary loss to the extent that such accrued but unpaid interest is not satisfied,
regardless of whether such creditor realizes an overall gain or loss as a result of the distribution it
may receive under the Plan on account of its Claim.

Under the Plan, the holders of certain Claims, including Unsecured Claims in Class 6,
will likely receive only a partial distribution of their Allowed Claims. Whether the applicable
holder of such Claims will recognize a loss or any other tax treatment will depend upon facts and
circumstances that are specific to the nature of the holder and its Claims. Creditors should
consult their own tax advisors.

2. Non-United States Persons

A holder of a Claim that is a Non-U.S. Person generally will not be subject to U.S.
federal income tax with respect to property (including money) received in exchange for such
Claim pursuant to the Plan, unless (i) such holder is engaged in a trade or business in the United
States to which income, gain or loss from the exchange is “effectively connected” for United
States federal income tax purposes, or (ii) if such holder is an individual, such holder is present
in the United States for 183 days or more during the taxable year of the exchange and certain
other requirements are met.

3, Tax Consequences in Relation to Liquidating Trust

As of the Effective Date, the Liquidating Trust will be established for the benefit of the
holders of certain Allowed Claims. The tax consequences of the Plan in relation to the
Liquidating Trust and the beneficiaries thereof are subject to uncertainties due to the complexity
of the Plan and the lack of interpretative authority regarding certain changes in the tax law.

Allocations of taxable income of the Liquidating Trust (other than taxable income
allocable to the Liquidating Trust’s claims reserves) among holders of Claims will be determined
by reference to the manner in which an amount of cash equal to such taxable income would be
distributed (were such cash permitted to be distributed at such time) if, immediately prior to such
deemed distribution, the Liquidating Trust had distributed all of its assets (valued at their tax
book value) to the holders of the beneficial interests in the Liquidating Trust, adjusted for prior
taxable income and loss and taking into account all prior and concurrent distributions from the
Liquidating Trust. Similarly, taxable loss of the Liquidating Trust will be allocated by reference
to the manner in which an economic loss would be borne immediately after a liquidating
distribution of the remaining trust assets.

DOCS_1A:329251.9 $4433/001 43
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 47 of 53

The tax book value of the trust assets for this purpose will equal their fair market value
on the Effective Date, adjusted in accordance with tax accounting principles prescribed by the
Tax Code, applicable Treasury Regulations, and other applicable administrative and judicial
authorities and pronouncements. Uncertainties with regard to federal income tax consequences
of the Plan may arise due to the inherent nature of estimates of value that will impact tax liability
determinations.

Subject to definitive guidance from the IRS or a court of competent jurisdiction to the
contrary (including the receipt of an IRS private letter ruling if the Liquidating Trustee so
requests one, or the receipt of an adverse determination by the IRS upon audit if not contested by
the Liquidating Trustee), the Liquidating Trustee may (a) elect to treat any trust assets allocable
to, or retained on account of, Disputed Claims (the “Trust Claims Reserve”) as a “disputed
ownership fund” governed by Treasury Regulation Section 1.468B-9, and (b) to the extent
permitted by applicable law, report consistently with the foregoing for state and local income tax
purposes. Accordingly, any Trust Claims Reserve will be subject to tax annually on a separate
entity basis on any net income earned with respect to the trust assets in such reserves, and all
distributions from such reserves will be treated as received by holders in respect of their Claims
as if distributed by the Debtors. All parties (including, without limitation, the Liquidating
Trustee and the holders of beneficial interests in the Liquidating Trust) will be required to report
for tax purposes consistently with the foregoing.

The Liquidating Trust is intended to qualify as a liquidating trust for federal income tax
purposes. In general, a liquidating trust is not a separate taxable entity but rather is treated for
federal income tax purposes as a “grantor” trust (i.e., a pass-through entity). The IRS, in
Revenue Procedure 94-45, 1994.28 IL.R.B. 124, set forth the general criteria for obtaining an IRS
ruling as to the grantor trust status of a liquidating trust under a chapter 11 plan. The Liquidating
Trust has been structured with the intention of complying with such general criteria. Pursuant to
the Plan and Liquidating Trust Agreement, and in conformity with Revenue Procedure 94-45,
supra, all parties (including the Liquidating Trustee and the holders of beneficial interests in the
Liquidating Trust) are required to treat for federal income tax purposes, the Liquidating Trust as
a grantor trust of which the holders of the applicable Allowed Claims are the owners and
grantors. While the following discussion assumes that the Liquidating Trust would be so treated
for federal income tax purposes, no ruling has been requested from the IRS concerning the tax
status of the Liquidating Trust as a grantor trust. Accordingly, there can be no assurance that the
IRS would not take a contrary position to the classification of the Liquidating Trust as a grantor
trust. Ifthe IRS were to challenge successfully such classification, the federal income tax
consequences to the Liquidating Trust and the beneficiaries thereof could materially vary from
those discussed herein.

In general, each creditor who is a beneficiary of the Liquidating Trust will recognize gain
or loss in an amount equal to the difference between (i) the “amount realized” by such
beneficiary in satisfaction of its applicable Allowed Claim, and (ii) such beneficiary’s adjusted
tax basis in such Claim. The “amount realized” by a beneficiary will equal the sum of cash and
the aggregate fair market value of the property received by such party pursuant to the Plan (such
as a beneficiary’s undivided beneficial interest in the assets transferred to the Liquidating Trust).
Where gain or loss is recognized by a beneficiary in respect of its Allowed Claim, the character

DOCS _LA:329251.9 54433/001 44
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 48 of 53

of such gain or loss (i.e., long-term or short-term capital, or ordinary income) will be determined
by a number of factors including the tax status of the party, whether the Claim constituted a
capital asset in the hands of the party and how long it had been held, whether the Claim was
originally issued at a discount or acquired at a market discount and whether and to what extent
the party had previously claimed a bad debt deduction in respect of the Claim.

After the Effective Date, any amount that a creditor receives as a distribution from the
Liquidating Trust in respect of its beneficial interest in the Liquidating Trust should not be
included, for federal income tax purposes, in the party’s amount realized in respect of its
Allowed Claim, but should be separately treated as a distribution received in respect of such
party’s beneficial interest in the Liquidating Trust.

In general, a beneficiary’s aggregate tax basis in its undivided beneficial interest in the
assets transferred to the Liquidating Trust will equal the fair market value of such undivided
beneficial interest as of the Effective Date and the beneficiary’s holding period in such assets
will begin the day following the Effective Date. Distributions to any beneficiary will be
allocated first to the original principal portion of the beneficiary’s Allowed Claim as determined
for federal tax purposes, and then, to the extent the consideration exceeds such amount, to the
remainder of such Claim. However, there is no assurance that the IRS will respect such
allocation for federal income tax purposes.

For all federal income tax purposes, all parties (including the Liquidating Trustee and the
holders of beneficial interests in the Liquidating Trust) will treat the transfer of assets to the
Liquidating Trust, in accordance with the terms of the Plan and Liquidating Trust Agreement, as
a transfer of those assets directly to the holders of the applicable Allowed Claims followed by the
transfer of such assets by such holders to the Liquidating Trust. Consistent therewith, all parties
will treat the Liquidating Trust as a grantor trust of which such holders are to be owners and
grantors. Thus, such holders (and any subsequent holders of interests in the Liquidating Trust)
will be treated as the direct owners of an undivided beneficial interest in the assets of the
Liquidating Trust for all federal income tax purposes. Accordingly, each holder of a beneficial
interest in the Liquidating Trust will be required to report on its federal income tax return(s) the
holder’s allocable share of all income, gain, loss, deduction or credit recognized or incurred by
the Liquidating Trust.

The Liquidating Trust’s taxable income will be allocated to the holders of beneficial
interests in the Liquidating Trust in accordance with each such holder’s pro rata share. The
character of items of income, deduction and credit to any holder and the ability of such holder to
benefit from any deductions or losses may depend on the particular situation of such holder.

The federal income tax reporting obligation of a holder of a beneficial interest in the
Liquidating Trust is not dependent upon the Liquidating Trust distributing any cash or other
proceeds. Therefore, a holder of a beneficial interest in the Liquidating Trust may incur a federal
income tax liability regardless of the fact that the Liquidating Trust has not made, or will not
make, any concurrent or subsequent distributions to the holder. Ifa holder incurs a federal tax
hability but does not receive distributions commensurate with the taxable income allocated to it

DOCS_LA:329251.9 54433/001 45
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 49 of 53

in respect of its beneficial interests in the Liquidating Trust it holds, the holder may be allowed a
subsequent or offsetting loss.

The Liquidating Trustee will file with the IRS returns for the Liquidating Trust as a
grantor trust pursuant to Treasury Regulations section 1.671-4(a). The Liquidating Trust will
also send to each holder of a beneficial interest in the Liquidating Trust a separate statement
setting forth the holder’s share of items of income, gain, loss, deduction or credit and will
instruct the holder to report such items on its federal income tax return.

Events subsequent to the date of this Disclosure Statement, such as the enactment of
additional tax legislation, could also change the federal income tax consequences of the Plan and
the transactions contemplated thereunder.

B. Information Reporting and Backup Withholding

Distributions pursuant to the Plan will be subject to any applicable federal income tax
reporting and withholding. The IRC imposes “backup withholding” on certain “reportable”
payments to certain taxpayers, including payments of interest. Under the IRC’s backup
withholding rules, a holder of a Claim may be subject to backup withholding with respect to
distributions or payments made pursuant to the Plan, unless the holder (a) comes within certain
exempt categories (which generally include corporations) and, when required, demonstrates this
fact or (b) provides a correct taxpayer identification number and certifies under penalty of
perjury that the taxpayer identification number is correct and that the taxpayer is not subject to
backup withholding because of a failure to report all dividend and interest income. Backup
withholding is not an additional federal income tax, but merely an advance payment that may be
refunded to the extent it results in an overpayment of income tax. A holder of a Claim may be
required to establish an exemption from backup withholding or to make arrangements with
respect to the payment of backup withholding.

THE FOREGOING SUMMARY HAS BEEN PROVIDED FOR
INFORMATIONAL PURPOSES ONLY. ALL HOLDERS OF CLAIMS ARE URGED
TO CONSULT THEIR OWN TAX ADVISORS CONCERNING THE FEDERAL,
STATE, LOCAL AND OTHER TAX CONSEQUENCES APPLICABLE UNDER THE
PLAN.

VUE.
RECOMMENDATION

The Debtors strongly recommend that all creditors receiving a Ballot vote in favor of the
Plan. The Debtors believe that the Plan is in the best interests of creditors. The Plan as
structured, among other things, allows creditors with Allowed Claims to participate in
distributions believed to be in excess of those that would otherwise be available were the
Chapter 11 Cases dismissed or converted under Chapter 7 of the Bankruptcy Code and
minimizes delays in recoveries to creditors.

DOCS_LA:329251.9 54433/001 AG
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 50 of 53

FOR ALL THE REASONS SET FORTH IN THIS DISCLOSURE STATEMENT, THE
DEBTORS BELIEVE THAT THE CONFIRMATION AND CONSUMMATION OF THE
PLAN IS PREFERABLE TO ALL OTHER ALTERNATIVES. THE DEBTORS URGE ALL
CREDITORS ENTITLED TO VOTE TO ACCEPT THE PLAN AND TO EVIDENCE SUCH
ACCEPTANCE BY RETURNING THEIR BALLOTS SO THAT THEY WILL BE
RECEIVED BY 4:00 P.M. EASTERN STANDARD TIME ON , 2020.

Dated: June 11, 2020 By: /s/ John C. DiDonato
John C. DiDonato
Chief Restructuring Officer of
Maines Paper and Food Service, Inc.
And Affiliated Debtors

DOCS_LA:329251.9 54433/001 47
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 51 of 53

EXHIBIT A

(THE PLAN)

DOCS_£LA:329251.9 54433/001
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 52 of 53

EXHIBIT B

(ORGANIZATIONAL CHART)

DOCS_LA:329251.9 54433/001
Case 20-11502-KBO Doc 35 Filed 06/11/20 Page 53 of 53

lOO/EEPPS 6 ISTOTEWT SOOG

Leo STUY} UT pojst] 10U ore DTT ‘soyeroossy oye3sq [eBoy UOIM}Y ‘Arerprsqns 10}qgep-uou peumo ATjoyar syi pue DTT ‘sBurppox uoorpug sourey] 101q9p-UoN ,

 

 

“2uj ‘O1UO
—d9|AI8S poo

8

jaded soulew

 

 

“DU] ‘OUTBIAI AN
—30IAI8S poo
3
Jaded saulel|

 

 

‘Du

puejsuq Man
—3DIAI8S poo

8

daded sauleyy

 

 

"DUI

‘OUENY-PIAI
—dDIAI8S poo

8

Jaded saulel

 

 

 

 

 

 

 

 

 

 

 

‘oul
‘SO14S1B07 7g
asnoyalen

 

 

‘Out
JOISIDION
—01AI8S poo4

8B
Jadeg sauley|

 

 

"ul
‘gassauual
dds poo
8
Jaded sauley

 

 

‘QUI

‘pueAseyl
—ddIAl9S Poo

8

Jadeg saule||

‘oul

8

 

 

‘saye] jyeaug
—3DIAJ8S poo

Jaded saulely

 

 

“dul ‘seyeg
—OdIAI8S Pood

3
dadeg saulely

 

 

“ou ‘oseod1yD

—301A1aS poo

8

Jaded sauleyy

 

 

uonesodio)
sulpun4
SOUIE IAI

 

 

 

 

 

 

 

 

 

 

 

 

 

“DU ‘BDIAIVS POO
RQ Jade SOUIR

 

 

pAvYD UoNeEzUKs10O 91¥.10d.107)
